 

Exhibit 10.1
TRANSACTION AGREEMENT


THIS TRANSACTION AGREEMENT dated May 21, 2010 (this "Agreement"), is between
Garmin Ltd., a Cayman Islands company ("Garmin Cayman"), and Garmin Ltd., a
Swiss stock corporation having its registered seat in Schaffhausen, in the
Canton of Schaffhausen, Switzerland ("Garmin Switzerland").  Each of Garmin
Cayman and Garmin Switzerland is referred to herein as a "Party" and together as
the "Parties."


RECITALS


A.           Garmin Cayman, the shares of which are listed on the NASDAQ Global
Select Market, believes that it is in the best interest of Garmin Cayman and its
shareholders to move the place of incorporation of the ultimate parent holding
company of the Garmin group from the Cayman Islands to Switzerland in order to
establish a corporation more centrally located within the company's major
markets, locate the company in a country with a stable and well-developed tax
regime and more sophisticated financial and commercial infrastructure and
improve the company's ability to maintain a competitive worldwide effective
corporate tax rate.


B.           Garmin Switzerland is a direct, wholly-owned subsidiary of Garmin
Cayman, incorporated in Schaffhausen, Switzerland, on February 9, 2010, with a
share capital of CHF 100,000, divided into 10,000,000 registered shares (the
"Formation Shares").


C.           Garmin Switzerland will (i) create or otherwise make available the
number of Garmin Switzerland shares needed for the delivery of shares (the
"Exchange Shares") to Garmin Cayman shareholders (the "Scheme Shareholders")
pursuant to the Scheme of Arrangement through a capital increase (the "Capital
Increase"), and (ii) cause delivery of these shares through a transfer agent to
the Scheme Shareholders, substantially in the form of the Contribution in Kind
Agreement attached hereto as Exhibit A.


D.           Garmin Cayman, acting on behalf of the Scheme Shareholders, has
agreed to subscribe for the Exchange Shares and to sign a subscription form
substantially in the form of Exhibit B attached hereto.


E.           The exact number of Exchange Shares to be issued in the Capital
Increase, as well as the issue price per Exchange Share, shall be mutually
calculated on or around the day following the day the Scheme Shareholders
approve the Scheme of Arrangement based on the number of shares outstanding on
the Transaction Time as defined in the Scheme of Arrangement.


F.           Assuming that immediately following the Transaction Time there are
200,670,000 Exchange Shares and 10,000,000 Formation Shares, each of them with a
par value of CHF 10.00, the aggregate par value of Garmin Switzerland's share
capital will amount to CHF 2,106,700,000.  At this point in time, the number of
Exchange Shares as well as the amount of the par value are still uncertain and
therefore the par value of Garmin Switzerland's share capital is subject to
change.


NOW, THEREFORE, the Parties agree as follows:
 

 
1

--------------------------------------------------------------------------------

 
 
1.           The Transaction


a.           The Parties hereby agree to move the place of organization of
Garmin Cayman from the Cayman Islands to Switzerland by proposing to the
shareholders of Garmin Cayman for approval a scheme of arrangement under Cayman
Islands law (the "Scheme of Arrangement") whereby they will exchange their
shares of Garmin Cayman for shares of Garmin Switzerland (the
"Redomestication").


b.           A draft of the Scheme of Arrangement is attached to this Agreement
as Exhibit C.  Garmin Switzerland agrees to be bound by the Scheme of
Arrangement by signing a letter substantially in the form of Exhibit D attached
hereto.


c.           Provided Garmin Switzerland becomes (in accordance with the Scheme
of Arrangement) the sole shareholder of Garmin Cayman, the Parties will effect
the tasks described in Sections 2 through 5 below.


2.           Equity Compensation and Benefit Plans


Garmin Switzerland hereby agrees to adopt the Equity Compensation and Benefit
Plans, to assume Garmin Cayman's obligations under the Equity Compensation and
Benefit Plans and to sign and execute respective documents as soon as the
Capital Increase, as well as the conditional capital needed to meet Garmin
Cayman's future obligations under the Equity Compensation and Benefit Plans, is
registered in the commercial register of the Canton of Schaffhausen.
 
The Redomestication is intended to be economically neutral from the perspective
of the plan participants who hold equity incentive awards.  Where the
Redomestication requires an adjustment of the terms of any equity incentive
awards, any such adjustments shall not increase the economic value of the equity
incentives.


3.           Share Buy Back


Garmin Switzerland hereby agrees to continue the Share Buy Back as currently
conducted by Garmin Cayman.


4.           Guaranty dated February 12, 2010


Garmin Switzerland hereby agrees to assume all guarantee obligations of Garmin
Cayman under that certain Continuing and Unconditional Guaranty dated February
12, 2010, made by Garmin Cayman, in favor of Bank of America, N.A. to secure the
obligations of Garmin China Co. Ltd. ("Garmin China") under that certain letter
agreement dated February 1st, 2010, between Garmin China and Bank of America,
N.A., Beijing Branch, providing for revolving credit facilities up to an
aggregate principal amount of 13,400,000 Renminbi (approximately equivalent to
USD $2,000,000).


5.           Articles of Association


The Parties agree that Garmin Switzerland shall adopt at or immediately after
the Transaction Time, articles of association substantially in the form attached
hereto as Exhibit E.


6.           Severability


Each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under the applicable law.  If any provision of this
Agreement shall be unenforceable or invalid under applicable law, such provision
shall be ineffective only to the extent of such unenforceability or invalidity
and replaced by such valid and enforceable provisions which the Parties
consider, in good faith, to match as closely as possible the invalid or
unenforceable provision and attaining the same or a similar economic
effect.  The remaining provisions of this Agreement shall continue to be binding
and in full force and effect.

 
2

--------------------------------------------------------------------------------

 
 

7.           Governing Law and Arbitration


a.           This Agreement shall be governed by the substantive laws of
Switzerland.


b.           Each Party submits to the exclusive jurisdiction of the Ordinary
Courts (Ordentliche Gerichte) of the Canton of Schaffhausen, Switzerland, venue
being Schaffhausen.


8.           Entry into Force


This Agreement shall enter into force upon its execution by the Parties.


9.           Conflict with Scheme of Arrangement or Contribution in Kind


In case of any disputes between this Agreement and the Scheme of Arrangement or
the Contribution in Kind Agreement, the Scheme of Arrangement or the
Contribution in Kind Agreement, as the case may be, shall prevail.


10.           Lapse of this Agreement


This Agreement shall lapse and any and all rights under this Agreement shall
terminate if the Effective Date does not occur by December 31, 2010, 5 p.m.
Cayman Island time.


11.           Consummation


This Agreement (and, therefore, the Redomestication) shall be deemed to be
consummated as soon as the pertinent entries of the Capital Increase in the
commercial register in Schaffhausen and the subsequent issuance of the Exchange
Shares to the Garmin Cayman shareholders is effected and all obligations as
stated under this Agreement have been fulfilled by the Parties.


12.           Definitions


Agreement
This Transaction Agreement
   
Capital Increase
Has the meaning ascribed to it in Section 2
   
Equity Compensation
and Benefit Plans
The long-term incentive plans and awards, and other employee benefit plans and
arrangements sponsored by Garmin Cayman or its affiliates, that have issued
Garmin Cayman shares, or otherwise held, made available, or used Garmin Cayman
shares to measure benefits and any long-term or short-term cash-bonus or other
incentive plans maintained by Garmin Cayman, and any other employee benefit plan
or arrangement that has been maintained by Garmin Cayman which Garmin
Switzerland determines is appropriate to be maintained by Garmin Switzerland
following the Redomestication
   
Exchange Shares
Has the meaning ascribed to it in Section 2(a)
   
Formation Shares
Has the meaning ascribed to it in the introductory paragraph
   
Garmin Cayman
Has the meaning ascribed to it in the introductory paragraph

 

 
3

--------------------------------------------------------------------------------

 
 

Garmin Switzerland
Has the meaning ascribed to it in the introductory paragraph
   
Redomestication
Has the meaning ascribed to it in Section 1(a)
   
Scheme of Arrangement
Has the meaning ascribed to it in Section 1(a)
   
Scheme Shareholders
Has the meaning ascribed to it in Section 2(a)
   
Share Buy Back
Means the Garmin Cayman share repurchase program announced in February 2010 for
the repurchase of shares of Garmin Cayman with a total value of approximately
USD $300 million
   
Transaction Time
Has the meaning ascribed to it in the Scheme of Arrangement



Signature Page Follows

 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have entered into this Agreement as of this 21st
day of May, 2010.
 

GARMIN LTD.,
a Cayman Islands corporation
 
By: 
/s/ Kevin S. Rauckman
Name: Kevin S. Rauckman
Title: Chief Financial Officer and Treasurer
 
GARMIN LTD.,
a Swiss corporation
 
By: 
/s/ Andrew R. Etkind
Name: Andrew R. Etkind
Title: Authorized Signatory

 

 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 

Contribution in Kind Agreement
 

Sacheinlagevertrag
Contribution agreement
 

zwischen
between
 

Garmin Ltd.
P.O Box 10670, Grand Cayman, KY1-1006, Suite 3206B, 45 Market Street, Gardenia
Court, Camana Bay, Cayman Islands,
 

(nachfolgend "Garmin-Cayman")
(hereinafter "Garmin-Cayman")


und
and
 

Garmin Ltd.
c/o Klauser und Partner AG, Pestalozzistrasse 2, 8201 Schaffhausen, Switzerland
 

(nachfolgend "Garmin-Schweiz")
(hereinafter "Garmin-Switzerland")
 

(gemeinsam die "Parteien")
(and collectively the "Parties")

 
6

--------------------------------------------------------------------------------

 
 
Präambel
Recitals


(A)
Garmin-Cayman ist eine Gesellschaft mit Sitz in Camana Bay, Cayman Islands,
deren Aktien (common shares) am NASDAQ Global Select Market ("NASDAQ") kotiert
sind. Das Aktienkapital (authorized share capital) von Garmin-Cayman beträgt USD
6,000,000, eingeteilt in 1,000,000,000 Aktien (common shares) mit einem Nennwert
von je USD 0.005 und 1,000,000 Vorzugsaktien (preferred shares) mit einem
Nennwert von je USD 1, von denen 200,670,000 Aktien (common shares) ausgegeben
sowie voll einbezahlt und die übrigen Aktien nicht ausgegeben sind.
Vorzugsaktien wurden nicht ausgegeben.

Garmin-Cayman is a company with its registered office in Camana Bay, Grand
Cayman, Cayman Islands, whose common shares are listed on the NASDAQ Global
Select Market ("NASDAQ"). The authorized share capital of Garmin-Cayman amounts
to USD 6,000,000 and is divided into 1,000,000,000 common shares with a par
value of USD 0.005 each and 1,000,000 preferred shares with a par value of USD 1
each, of which 200,670,000 common shares have been issued and are fully paid,
and the remainder remains unissued. No preferred shares have been issued.


(B)
Garmin-Schweiz ist eine Aktiengesellschaft mit Sitz in Schaffhausen, Kanton
Schaffhausen, die zu 100% von Garmin-Cayman gehalten wird. Das im
Handelsregister eingetragene Aktienkapital von Garmin-Schweiz beträgt CHF
100,000, eingeteilt in 10,000,000 Namenaktien mit einem Nennwert von je CHF
0.01. An einer ausserordentlichen Generalversammlung von Garmin-Schweiz, die am
27. Juni 2010 um [...] Uhr (MEZ) stattgefunden hat, wurde beschlossen, das
Aktienkapital von Garmin-Schweiz von CHF 100,000 gegen Sacheinlage um CHF
2,106,600,000 auf CHF 2,106,700,000 durch eine Nennwerterhöhung und durch die
Ausgabe von 200,670,000 voll liberierten Namenaktien von je CHF 10 Nennwert zu
einem Ausgabepreis von CHF 10 pro Aktie im Rahmen einer ordentlichen
Kapitalerhöhung (die "Ordentliche Kapitalerhöhung") zu erhöhen. Die Durchführung
der Ordentlichen Kapitalerhöhung erfolgt im Rahmen der nachfolgend beschriebenen
Transaktionen.

Garmin-Switzerland is a company limited by shares incorporated under the laws of
Switzerland with its registered office in Schaffhausen, Canton Schaffhausen,
which is wholly-owned by Garmin-Cayman. The share capital of Garmin-Switzerland
recorded in the commercial register amounts to CHF 100,000, divided into
10,000,000 registered shares with a par value of CHF 0.01 each. At an
extraordinary meeting of shareholders of Garmin-Switzerland, having taken place
on June 27, 2010, at [time] [a.m./p.m.] (CET), it was resolved to increase the
share capital of Garmin-Switzerland from CHF 100,000 by an amount of
2,106,600,000 to CHF 2,106,700,000 through the increase in the par value of each
share and through issuance of 200,670,000 fully paid registered shares with a
par value of CHF 10 each at an issue price of CHF 10 per share by way of an
ordinary capital increase (the "Ordinary Capital Increase''). The implementation
of the Ordinary Capital Increase occurs in the course of the transactions as
further described below.


(C)
Gemäss den Bestimmungen des Scheme of Arrangement nach dem Recht der Cayman
Islands in Sachen Garmin-Cayman (das "Scheme"), das von den Aktionären von
Garmin-Cayman am 20. Mai 2010, und von dem Grand Court of the Cayman Islands am
4. Juni 2010 genehmigt wurde, hat jeder Aktionär von Garmin-Cayman, der im
Zeitpunkt unmittelbar vor dem Vollzug der unter dem Scheme abgewickelten
Transaktion (die "Transaktion") Aktien (common shares) hält, Anspruch auf eine
Namenaktie von Garmin-Schweiz im Austausch für eine Aktie (common share) von
Garmin-Cayman. Dieser Aktientausch, als Folge dessen Garmin-Cayman eine
hundertprozentige Tochtergesellschaft von Garmin-Schweiz wird, erfolgt im
Einzelnen wie folgt:

Pursuant to the terms of the Scheme of Arrangement under the law of the Cayman
Islands in the matter of Garmin-Cayman (the "Scheme"), approved by the
shareholders of Garmin-Cayman on May 20, 2010 and by the Grand Court of the
Cayman Islands on June 4, 2010, each holder of Garmin-Cayman common shares
immediately prior to the completion of the transactions under the Scheme (the
"Transactions") has the right to receive in exchange for each such common share
one registered share of Garmin-Switzerland. This share exchange, as a result of
which Garmin-Cayman will become a wholly-owned subsidiary of Garmin-Switzerland,
shall be executed as follows:


 
(1)
Mit Wirksamwerden und nach Massgabe des Scheme bringt Garmin-Cayman, auf
Rechnung der Aktionäre von Garmin-Cayman, ihre sämtlichen ausgegebenen und
ausstehenden Aktien (common shares) im Rahmen einer Sacheinlage in
Garmin-Schweiz ein. Garmin-Cayman trägt Garmin-Schweiz als Aktionärin mit
Stimmrecht in das Aktienregister ein.

Upon the Scheme becoming effective in accordance with its terms, and by way of
the Scheme, Garmin-Cayman, acting on account of its shareholders, shall
contribute all of the issued and outstanding common shares in its capital by way
of a contribution in kind to Garmin-Switzerland. Garmin-Cayman shall register
Garmin-Switzerland in its register of members as the holder with voting rights
of such shares.
 

 
7

--------------------------------------------------------------------------------

 

 
(2)
Der Verwaltungsrat von Garmin-Schweiz führt, gestützt auf die Ermächtigung der
ausserordentlichen Generalversammlung, die am 27. Juni 2010 um [...] Uhr (MEZ)
stattgefunden hat, die Ordentliche Kapitalerhöhung durch mittels (a) Sacheinlage
aller Aktien (common shares) von Garmin-Cayman mit einem Nennwert von je USD
0.005, (b) anschliessender Nennwerterhöhung von CHF 0.01 auf CHF 10 pro Aktie
sowie Ausgabe von 200,670,000 neuen Namenaktien von Garmin-Schweiz mit einem
Nennwert von je CHF 10 und (c) Eintragung der geänderten Statuten von
Garmin-Schweiz im Handelsregister.

The board of directors of Garmin-Switzerland, on the basis of the authorization
of the extraordinary shareholders' meeting, having taken place on June 27, 2010,
at [time] [a.m./p.m.] (CET) carries out the Ordinary Capital Increase by way of
(a) Garmin-Cayman's contribution in kind of all of its common shares with a par
value of USD 0.005, (b) a subsequent increase in the par value of each share
from CHF 0.01 to CHF 10 and issuance of 200,670,000 new registered shares of
Garmin-Switzerland with a par value of CHF 10 each and (c) registration of the
revised articles of association of Garmin-Switzerland with the commercial
register.


 
(3)
Garmin-Schweiz gibt sämtliche im Rahmen der Ordentlichen Kapitalerhöhung
geschaffenen neuen Namenaktien mit einem Nennwert von je CHF 10 an die Aktionäre
von Garmin-Cayman (wobei auf den Zeitpunkt unmittelbar vor Vollzug der
Transaktionen abgestellt wird) aus.

Garmin-Switzerland shall issue all registered shares with a par value of 10 each
that have been newly created in the Ordinary Capital Increase to the holders of
Garmin-Cayman common shares outstanding immediately prior to the completion of
the Transactions.


(D)
Die Aktionäre von Garmin-Cayman haben am 20. Mai 2010, und der Grand Court of
the Cayman Islands (der "Court") hat am 4. Juni 2010 das Scheme genehmigt. Eine
Kopie des Genehmigungsentscheids des Courts wurde am 4. Juni 2010 beim Registrar
of Companies eingereicht und das Scheme wurde gemäss seinen Bestimmungen am 27.
Juni 2010 wirksam.

The shareholders of Garmin-Cayman approved the Scheme on May 20, 2010, and the
Grand Court of the Cayman Islands (the "Court'') sanctioned the Scheme on June
4, 2010. A copy of the Court order was filed with the Registrar of Companies on
June 4, 2010 and the Scheme became effective in accordance with its terms on
June 27, 2010.
 

Gestützt darauf vereinbaren die Parteien was folgt:
Therefore, the Parties agree as follows:
 
1.
Sacheinlage

Contribution in Kind
 
Garmin-Cayman, handelnd auf Rechnung der Aktionäre von Garmin-Cayman,
verpflichtet sich hiermit, unmittelbar nach Wirksamwerden des Scheme gemäss
dessen Bedingungen alle Aktien (common shares) mit einem Nennwert von je USD
0.005 (die "Garmin-Cayman Aktien") mittels Sacheinlage in Garmin-Schweiz
einzubringen (die "Sacheinlage"). Garmin-Cayman verpflichtet sich,
Garmin-Schweiz als Aktionärin mit Stimmrecht in das Aktienregister einzutragen.
Garmin-Cayman, acting for the account of the shareholders of Garmin-Cayman,
hereby agrees immediately upon the Scheme becoming effective in accordance with
its terms to contribute  all common shares with a par value of USD 0.005 each
(the "Garmin-Cayman Shares'') by way of a contribution in kind (the
"Contribution in Kind") to Garmin-Switzerland. Garmin-Cayman agrees to record
Garmin-Switzerland in its register of members as the holder with voting rights
of such Garmin-Cayman Shares.
 
2.
Übernahmepreis

Consideration for the Contribution in Kind
 
Der Übernahmepreis für die Sacheinlage beträgt CHF […]. Dieser Wert basiert auf
dem von der NASDAQ am 25. Juni 2010 bekanntgegebenen Schlusskurs der
Garmin-Cayman Aktien (common shares) mit einem Nennwert von USD 0.005 je Aktie,
sowie auf einen Zuschlag von USD […] bzw. CHF […] je Aktie, umgerechnet in
Anwendung des von der Schweizerischen Nationalbank am 25. Juni 2010, um […] Uhr
Central Daylight Time (CDT) bzw. […] Uhr Mitteleuropäische Zeit (MEZ),
veröffentlichten Umrechnungskurses USD/CHF von 1:[…].
The value of the Contribution in Kind amounts to CHF [...]. Such value has been
determined on the basis of the closing price of the Garmin-Cayman Shares with a
par value of USD 0.005 each as reported on the NASDAQ on June 25, 2010, plus a
premium of USD [...] or CHF [...] per share converted into Swiss francs based on
the currency exchange rate USD/CHF of 1:[…] as published by the Swiss National
Bank on June 25, 2010 at […] [a.m./p.m.] Central Daylight Time (CDT)
respectively […] [a.m./p.m.] Central European Time (CET).

 
8

--------------------------------------------------------------------------------

 
 

Der Übernahmepreis für die Sacheinlage wird getilgt durch eine Erhöhung des
Nennwertes jeder bestehenden Aktie von bisher CHF 0.01 auf neu CHF 10 sowie
durch Ausgabe von 200,670,000 neuen, im Wege der Ordentlichen Kapitalerhöhung
geschaffenen voll liberierten Namenaktien von Garmin-Schweiz mit einem Nennwert
von je CHF 10 ("Garmin-Schweiz Aktien") zum Ausgabepreis von je CHF 10 pro
Aktie. Der gesamte Ausgabebetrag für die Nennwerterhöhung jeder Aktie und die
neu geschaffenen Aktien beläuft sich auf CHF 2,106,600,000. Die Differenz
zwischen dem Übernahmepreis und dem gesamten Ausgabetrag beläuft sich auf CHF
[…] und wird als Reserven aus Kapitaleinlage gebucht.
As consideration for the Contribution in Kind, the par value of each existing
share is increased from CHF 0.01 to CHF 10 and Garmin-Switzerland shall issue
200,670,000 fully paid registered shares of Garmin-Switzerland with a par value
of CHF 10 each (the "Garmin-Switzerland Shares") at an issue price of CHF 10 for
each share by way of the Ordinary Capital Increase. The entire amount of issue
for the increase in the par value of each share and the newly created shares
corresponds to CHF 2,106,600,000. The difference between the consideration
(value of the Contribution in Kind) and the entire amount of issue corresponds
to CHF […] and shall be credited as reserves from capital contribution.


Die ausserordentliche Generalversammlung von Garmin-Schweiz, die am 27. Juni
2010  um [...] Uhr (MEZ), stattgefunden hat, hat den Verwaltungsrat dazu
beauftragt, die Ordentliche Kapitalerhöhung durchzuführen. Der Verwaltungsrat
von Garmin-Schweiz wird die dazu erforderlichen Handlungen bei Vollzug gemäss
Ziffer 6.2 nachstehend durchführen.
Garmin-Switzerland's extraordinary meeting of shareholders, having taken place
on June 27, 2010, at [time] [a.m./p.m.] (CET) has mandated the board of
directors to carry out the Ordinary Capital Increase. On the Closing, pursuant
to section 6.2 below, the board of directors of Garmin-Switzerland will take the
actions necessary.
 
3.
Verfügungsmacht

Authority
 
Garmin-Schweiz kann unmittelbar nach der Eintragung der Ordentlichen
Kapitalerhöhung in das Handelsregister, d.h. am Vollzugsdatum gemäss Ziffer 6.1
nachstehend, über die Garmin-Cayman Aktien frei verfügen.
Garmin-Switzerland acquires the right to freely dispose of the Garmin-Cayman
Shares immediately upon the registration of the Ordinary Capital Increase in the
commercial register, i.e., on the Closing Date pursuant to section 6.1 below.
 
4.
Zusicherungen und Gewährleistungen

Representations and Warranties
 
Garmin-Cayman gibt gegenüber Garmin-Schweiz folgende Zusicherungen und Garantien
ab:
Garmin-Cayman hereby represents and warrants to Garmin-Switzerland that:


 
(a)
Garmin-Cayman ist eine nach dem Recht der Cayman Islands gültig

 
gegründete und fortbestehende Gesellschaft (exempted company);

Garmin-Cayman is an exempted company validly incorporated and existing under the
laws of the Cayman Islands;


 
(b)
Die Garmin-Cayman Aktien sind bei Vollzug frei von Pfandrechten, Optionen oder
anderen Rechten Dritter jeglicher Art (insbesondere Bezugsrechten); und

At the Closing the Garmin-Cayman Shares shall be free from all security
interests, options or other third party rights of any nature whatsoever
(including, without limitation, preemptive rights); and


 
(c)
Unmittelbar nach Eintragung der Ordentlichen Kapitalerhöhung in das
Handelsregister kann Garmin-Schweiz über die Garmin-Cayman Aktien frei verfügen.

Garmin-Switzerland shall have acquired the right to freely dispose of the
Garmin-Cayman Shares immediately upon registration of the Ordinary Capital
Increase in the commercial register.

 
9

--------------------------------------------------------------------------------

 
 
5.
Übergang von Nutzen und Gefahr

Passing of Risk and Benefit
 
Nutzen und Gefahr bezüglich der Garmin-Cayman Aktien, einschliesslich
Stimmrechte und Dividendenberechtigung (sowie alle anderen mit den Garmin-Cayman
Aktien zusammenhängenden Rechte) gehen unmittelbar mit der Eintragung der
Ordentlichen Kapitalerhöhung in das Handelsregister auf Garmin-Schweiz über.
Risk and benefit relating to the Garmin-Cayman Shares, including the voting
rights and the entitlement to dividends (as well as any other right associated
with the Garmin-Cayman Shares) shall pass to Garmin-Switzerland immediately upon
registration of the Ordinary Capital Increase in the commercial register.
 
6.
Vollzug

Closing
 
6.1
Vollzugsdatum

Closing Date


Die Sacheinlage der Garmin-Cayman Aktien an Garmin-Schweiz (der "Vollzug")
erfolgt vor oder an dem Tag, an welchem die Ordentliche Kapitalerhöhung in das
Tagebuch des Handelsregisters des Kantons Schaffhausen eingetragen wird (das
"Vollzugsdatum").
The allotment by way of a contribution in kind of the Garmin-Cayman Shares to
Garmin-Switzerland (the "Closing")" shall occur on or before the day on which
the Ordinary Capital Increase is registered in the daily journal (Tagebuch) of
the commercial register of the Canton of Schaffhausen (the "Closing Date").
 
6.2
Vollzugshandlungen

Closing Actions
 
Die Parteien nehmen bei Vollzug die folgenden Vollzugshandlungen vor:
At the Closing the Parties shall carry out the following closing actions:


 
(a)
Garmin-Cayman nimmt alle nach dem Recht der Cayman Islands erforderlichen

 
Handlungen vor (oder lässt diese vornehmen), und unterzeichnet oder händigt alle
nach diesem Recht erforderlichen Dokumente aus (oder veranlasst deren
Unterzeichnung und Aushändigung), um die Garmin-Cayman Aktien mittels
Sacheinlage in Garmin-Schweiz einzubringen und nach Eintragung der Sacheinlage
in das Handelsregister diese als Aktionärin mit vollem Stimmrecht in das
Aktienregister einzutragen.

Garmin-Cayman shall take, or cause to be taken, all actions and shall execute
and deliver, or cause to be executed and delivered, all documents necessary
pursuant to the laws of the Cayman Islands to achieve the legally effective
allotment of the Garmin-Cayman Shares by way of a contribution in kind and to
enter Garmin-Switzerland, upon registration of the Contribution in Kind with the
commercial register, as the holder of the Garmin-Cayman Shares in its register
of members with full voting rights.


 
(b)
Garmin-Cayman, welche auf Rechnung ihrer Aktionäre und im eigenen Namen und auf
eigene Rechnung handelt, zeichnet sowohl die Nennwerterhöhung sowie alle neu
auszugebenden Garmin-Schweiz Aktien in Übereinstimmung mit Artikel 630 und
Artikel 650 des Schweizerischen Obligationenrechts ("OR"). Nach Ausgabe der
Garmin-Schweiz Aktien nimmt Garmin-Cayman alle erforderlichen Handlungen vor,
oder lässt diese vornehmen, um die Garmin-Schweiz Aktien rechtswirksam an ihre
Aktionäre zu übertragen.

Garmin-Cayman, acting on the account of its shareholders and in its own name and
on its own account, shall subscribe to the increase in the par value of each
share and all Garmin-Switzerland Shares to be newly issued in accordance with
article 630 and article 650 of the Swiss Code of Obligations ("CO"). Upon
issuance of the Garmin-Switzerland Shares, Garmin-Cayman shall take or cause to
be taken all actions necessary to achieve legally effective transfer of all
Garmin-Switzerland Shares to its shareholders.


 
(c)
Garmin-Schweiz, handelnd durch den Verwaltungsrat, nimmt alle nach
schweizerischem Gesellschaftsrecht erforderlichen Schritte vor, um die
Garmin-Schweiz Aktien rechtswirksam auszugeben, insbesondere.

Garmin-Switzerland, acting through the board of directors, shall take all
actions necessary under Swiss corporate law to achieve the legally effective
issuance of the Garmin-Switzerland Shares, in particular:


 
(i)
gibt der Verwaltungsrat den Kapitalerhöhungsbericht gemäss Artikel 652e OR ab;

the board of directors shall adopt the report on the increase in capital in
accordance with article 652e CO;

 
10

--------------------------------------------------------------------------------

 
 

 
(ii)
veranlasst der Verwaltungsrat die Revisionsstelle der Garmin-Schweiz, die
Prüfungsbestätigung gemäss Artikel 652f OR abzugeben;

the board of directors shall cause the statutory auditor of Garmin-Switzerland
to release the audit confirmation in accordance with article 652f CO;


 
(iii)
nimmt der Verwaltungsrat den Zeichnungsschein von Garmin-Cayman entgegen;

the board of directors shall accept the subscription certificate of
Garmin-Cayman;


 
(iv)
beschliesst der Verwaltungsrat die Durchführung der Ordentlichen Kapitalerhöhung
und stellt in öffentlicher Urkunde fest, dass die Bedingungen von Artikel 652g
OR erfüllt sind; und

the board-of directors shall resolve on the implementation of the Ordinary
Capital Increase and declare by way of public deed that the conditions set forth
in article 652g CO have been satisfied; and


 
(v)
reicht der Verwaltungsrat eine Handelsregisteranmeldung betreffend die
Ordentliche Kapitalerhöhung sowie die übrigen von der ausserordentlichen
Generalversammlung, die am 27. Juni 2010 um [...] Uhr (MEZ), stattgefunden hat,
genehmigten Änderungen der Statuten von Garmin-Schweiz, einschliesslich (ohne
Einschränkung) die Schaffung eines genehmigten und eines bedingten Kapitals,
ein, zusammen mit den entsprechenden Belegen.

the board of directors shall apply for registration of the Ordinary Capital
Increase as well as the other amendments to the articles of association of
Garmin-Switzerland, as approved at the extraordinary meeting of the
shareholders, having taken place on June 27, 2010, at [time] [a.m./p.m.] (CET)
including (without limitation) the creation of authorized and conditional
capital, together with the relevant evidentiary documentation.
 
7.
Allgemeine Bestimmungen

General Provisions
 
7.1
Kosten

Costs


Die im Zusammenhang mit dem Abschluss dieses Vertrags und dem Vollzug
anfallenden Kosten trägt Garmin-Schweiz.
The costs incurred in connection with the execution of this Agreement and the
Closing shall be borne by Garmin-Switzerland.
 
7.2
Sprache

Language


Falls sich zwischen der deutschen und der englischen Fassung dieses Vertrags
Abweichungen ergeben, gilt der deutsche Text.
In the event of deviations between the German and the English version of this
Agreement, the German wording shall prevail.
 
7.3
Anwendbares Recht / Gerichtsstand

Applicable Law / Jurisdiction


Dieser Vertrag untersteht schweizerischem Recht. Ausschliesslicher Gerichtsstand
ist Schaffhausen, Schweiz.
This Agreement shall be governed by and construed in accordance with Swiss law.
Exclusive place of jurisdiction is Schaffhausen, Switzerland.

 
11

--------------------------------------------------------------------------------

 
 


--------------------------------------------------------------------------------

 
Zürich, 27. Juni 2010 
Zurich, June 27, 2010
 
Garmin Ltd., Camana Bay, Cayman Islands
 


   
By:       Andrew R. Etkind
 
Title:    Vice President, General Counsel and Secretary
 

 

Garmin Ltd., Schaffhausen, Switzerland
 


   
By:       Bernhard Klauser
 
Title:    Member of the Board of Directors
 

 

 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 

Subscription Form


 
Zeichnungsschein / Subscription Form



zur Kapitalerhöhung der Garmin Ltd. mit Sitz in Schaffhausen /
to the capital increase of Garmin Ltd. with registered office in Schaffhausen
 

--------------------------------------------------------------------------------

 
Unter Bezugnahme auf den heutigen Beschluss der ausserordentlichen
Generalversammlung der
With reference to today’s extraordinary general meeting of
 

Garmin Ltd.
mit Sitz in Schaffhausen / with registered office in Schaffhausen
 

über die Erhöhung des Aktienkapitals von nominal CHF 100,000 auf nominal CHF
2,106,700,000 (i) durch Erhöhung des Nennwertes jeder bestehenden Aktie von
bisher CHF 0.01 auf CHF 10 und (ii) durch Neuausgabe von 200,670,000 Namenaktien
mit einem Nennwert von je CHF 10
regarding the increase of the share capital from an aggregated par value of CHF
100,000 to an aggregated par value of CHF 2,106,700,000 (i) by increasing the
par value of each existing share from CHF 0.01 to CHF 10 and (ii) by issuing
200,670,000 new registered shares with a par value of CHF 10 each


Garmin Ltd.
P.O Box 10670, Grand Cayman, KY1-1006, Suite 3206B, 45 Market Street
Gardenia Court, Camana Bay, Cayman Islands
(Garmin-Cayman)


zeichnet hiermit (i) die Erhöhung des Nennwertes jeder bestehenden Aktie von
bisher CHF 0.01 auf neu CHF 10 im eigenen Namen und auf eigene Rechnung sowie
(ii) 200,670,000 Namenaktien zu je CHF 10 zum Ausgabebetrag von je CHF 10 auf
Rechnung der eingetragenen Aktionäre von Garmin-Cayman, welche am 25. Juni 2010
bei Handelsschluss des NASDAQ Global Select Market (NASDAQ) sämtliche
ausgegebenen Aktien (common shares) von Garmin-Cayman hielten.
herewith subscribes for (i) the increase in the par value of each existing share
from CHF 0.01 to CHF 10 in its own name and for its own account as well as (ii)
200,670,000 shares with a par value of CHF 10 each for an issue price of CHF 10
each for the account of the registered holders of common shares of Garmin-Cayman
outstanding at the close of trading on the NASDAQ Global Select Market (NASDAQ)
on June 25, 2010.


Die Unterzeichnende verpflichtet sich bedingungslos, den Ausgabebetrag von
insgesamt CHF 2,106,600,000 durch Sacheinlage von sämtlichen bei Handelsschluss
der NASDAQ am 25. Juni 2010 ausgegebenen Aktien (common shares) der
Garmin-Cayman von je nominal USD 0.005 im Gesamtwert von CHF [_____] zu
liberieren.
The undersigned herewith unconditionally undertakes to make available the total
issue price of CHF  2,106,600,000 by way of a contribution in kind of the common
shares in Garmin-Cayman issued and outstanding at the close of trading on NASDAQ
on June 25, 2010, with a par value of USD 0.005 each in the total value of CHF
[_____].



   
Garmin Ltd., Cayman Islands
           

 

 
13

--------------------------------------------------------------------------------

 
 

Ort, Datum / place, date
represented by Andrew R. Etkind

 
EXHIBIT C
Scheme of Arrangement
 

--------------------------------------------------------------------------------

SCHEME OF ARRANGEMENT

--------------------------------------------------------------------------------

 
IN THE GRAND COURT OF THE CAYMAN ISLANDS
FINANCIAL SERVICES DIVISION


CAUSE NO : [*] OF 2010


IN THE MATTER OF GARMIN LTD.
 

and
 

IN THE MATTER OF SECTION 86 OF
THE COMPANIES LAW (2009 REVISION) OF THE CAYMAN ISLANDS
  

--------------------------------------------------------------------------------

 
SCHEME OF ARRANGEMENT


between


GARMIN LTD.
("Garmin-Cayman")


and


GARMIN LTD.
("Garmin-Switzerland")


and


THE SCHEME SHAREHOLDERS (as defined herein)
 


--------------------------------------------------------------------------------

 
PRELIMINARY
 

--------------------------------------------------------------------------------

 
In this Scheme, unless inconsistent with the subject or context, the following
expressions shall bear the meanings respectively set opposite them:


"Allowed Proceeding"
Any Proceeding by a Scheme Shareholder to enforce its rights under this Scheme
where any party fails to perform its obligations under this Scheme.
 
"Business Day"
Any day other than (1) a day on which banks are required or permitted by law to
be closed in New York, USA, the Cayman Islands, or Schaffhausen, Switzerland; or
(2) a day on which the NASDAQ is closed for trading. 

 

 
14

--------------------------------------------------------------------------------

 
 

"Cayman Court"
The Grand Court of the Cayman Islands and any court capable of hearing appeals
therefrom.
 
"Code"
The U.S. Internal Revenue Code of 1986, as amended.
 
"Companies Law"
The Companies Law (2009 Revision) of the Cayman Islands, and its predecessors,
as consolidated and revised from time to time.
 
"Garmin-Cayman"
Garmin Ltd., an exempted company incorporated in the Cayman Islands with limited
liability, the common shares of which are currently listed on the NASDAQ.
 
"Garmin-Switzerland Shares" 
registered shares of Garmin-Switzerland to be issued pursuant to Clause 2.
 
"Garmin-Switzerland"
Garmin Ltd., a company incorporated under the laws of Switzerland with limited
liability with its registered office in the town of Schaffhausen in the Canton
of Schaffhausen, Switzerland, and with registered number CH-290.3.016.704-3.
 
"Latest Practicable Date"
29 March, 2010, being the latest practicable date for the purposes of
ascertaining certain information contained herein.
 
"Parties"
Garmin-Cayman, Garmin-Switzerland and the Scheme Shareholders.
 
"Proceeding"
Any process, suit, action, legal or other proceeding, including without
limitation any arbitration, mediation, alternative dispute resolution, judicial
review, adjudication, demand, execution, restraint, forfeiture, re-entry,
seizure, lien, enforcement of judgment, enforcement of any security or
enforcement of any letters of credit.
 
"Prohibited Proceeding"
Any Proceeding against Garmin-Cayman or Garmin-Switzerland or their subsidiaries
or property, or any of their directors, officers, employees or agents, in any
jurisdiction whatsoever other than an Allowed Proceeding.
 
"Proxy Statement"
The proxy statement of Garmin-Cayman dated [*], 2010 issued to the Scheme
Shareholders in connection with this Scheme by order of the Cayman Court on [6
April], 2010.
 
"Register"
The register of members of Garmin-Cayman.
 
"Scheme Meeting"
The class meeting of the Scheme Shareholders convened by the Cayman Court for
the purposes of considering, and if seen fit, approving this Scheme. 

 

 
15

--------------------------------------------------------------------------------

 
 

"Scheme Shareholders"
The registered holders of the Scheme Shares, as recorded on the Register.
 
"Scheme Shares"
Common shares issued by Garmin-Cayman with a par value US$0.005 per share.
 
"Scheme"
This scheme of arrangement in its present form or with or subject to any
modifications, additions or conditions which the Cayman Court may approve or
impose.
 
"Transaction Time"
The time at which Part I of this Scheme becomes effective in accordance with
Clause 5 of this Scheme.
 
"Transaction"
The transaction to be effected by this Scheme.



(A)
Garmin-Cayman was incorporated as an exempted company on 24 July 2000 in the
Cayman Islands under the Companies Law.  The authorised share capital of
Garmin-Cayman is US$6,000,000 divided into 1,000,000,000 common shares of par
value US$0.005 each and 1,000,000 preferred shares of a par value of US$1.00
each. As at the Latest Practicable Date, 199,128,294 Garmin-Cayman common shares
were issued and fully paid, and no preferred shares had been issued.



(B)
Garmin-Cayman proposes to relocate the ultimate parent holding company of the
Garmin group from the Cayman Islands to the town of Schaffhausen in the canton
of Schaffhausen, Switzerland, by way of this Scheme, such that upon the
Transaction Time Garmin-Cayman shall become a wholly owned subsidiary of Garmin
Switzerland.



(C)
The Parties intend for the Transaction to qualify as a reorganization under
Section 368(a)(1)(F) of the Code.



(D)
Garmin-Switzerland has undertaken to the Cayman Court to be bound by this Scheme
and to execute and do and procure to be executed and done all such documents,
acts and things as may be necessary or desirable to be executed and done by it
for the purpose of giving effect to this Scheme.

 

--------------------------------------------------------------------------------

 
SCHEME OF ARRANGEMENT
 

--------------------------------------------------------------------------------


PART I


SHARE EXCHANGE


 
1.
At the Transaction Time, all issued and outstanding Scheme Shares shall be
transferred to Garmin-Switzerland and such Scheme Shares shall be credited as
fully paid and recorded in the Register in the name of Garmin-Switzerland.



 
2.
In consideration of the transfer of the Scheme Shares pursuant to Clause 1 of
this Scheme, prior to the next opening of the NASDAQ after the Transaction Time
Garmin-Switzerland will issue to each Scheme Shareholder one registered
Garmin-Switzerland Share for each Scheme Share that was transferred pursuant to
Clause 1 of this Scheme that such Scheme Shareholder held immediately prior to
the Transaction Time.


 
16

--------------------------------------------------------------------------------

 
 



 
3.
As from the Transaction Time, the Scheme Shareholders prior to the Transaction
Time shall in accordance with this Scheme cease to have any rights with respect
to the Scheme Shares, except the right to receive the consideration set out in
Clause 2 of this Scheme, provided, however, that nothing in this Scheme shall in
any way affect the right (if any) of a shareholder of Garmin-Cayman to receive
any dividend declared by Garmin-Cayman prior to the Transaction Time but which
has not been paid prior to the Transaction Time.



 
4.
As from the Transaction Time, each instrument of transfer and certificate
existing at the Transaction Time in respect of a holding of any number of Scheme
Shares shall cease to be valid for any purpose as an instrument of transfer or a
certificate for such Scheme Shares.



PART II


GENERAL


 
5.
Part I of this Scheme shall become effective at 3:00 am Cayman Islands time on
Sunday 27 June 2010 or such earlier or later date and time as the board of
Garmin-Cayman (or its duly authorised officer) shall at any time determine (such
earlier or later time not to be a time at which the NASDAQ is open for trading),
provided that at or by that time all of the following conditions are satisfied
or, to the extent permitted law, waived by Garmin-Cayman and Garmin-Switzerland:



 
(a)
a definitive version of the Proxy Statement has been filed with the United
States Securities Exchange Commission;



 
(b)
this Scheme is approved by the affirmative vote at the Scheme Meeting of a
majority in number representing 75% or more in value of the Scheme Shares
present and voting in person or by proxy at the Scheme Meeting on the resolution
to approve this Scheme;



 
(c)
the requisite court order sanctioning this Scheme is obtained from the Cayman
Court;



 
(d)
a copy of the order of the Cayman Court referred to at clause 5(c) is lodged
with the Cayman Islands Registrar of Companies;



 
(e)
there is no threatened, pending or effective decree, order, injunction or other
legal restraint prohibiting the consummation of the Scheme;



 
(f)
all consents and governmental authorizations that are necessary, desirable or
appropriate in connection with the Transaction are obtained on terms acceptable
to Garmin-Cayman (as it should think fit its absolute discretion) and are in
full force and effect;



 
(g)
Garmin-Cayman shall have received an opinion from KPMG LLP, in form and
substance reasonably satisfactory to it, confirming the matters discussed
under  the caption "Material Tax Considerations—U.S. Federal Income Tax
Considerations;" in the proxy statement of Garmin-Cayman distributed to the
Scheme Shareholders in connection with the Scheme Meeting.



 
(h)
Garmin-Cayman shall have received an opinion from KPMG AG, in form and substance
reasonably satisfactory to it, confirming the matters discussed under  the
caption "Material Tax Considerations—Swiss Tax Considerations;" in the proxy
statement of Garmin-Cayman distributed to the Scheme Shareholders in connection
with the Scheme Meeting.



 
(i)
the Garmin-Switzerland shares to be issued pursuant to the Scheme are authorized
for listing on the NASDAQ, subject to official notice of issuance.


 
17

--------------------------------------------------------------------------------

 
 

 
(j)
Garmin Cayman receives in escrow an opinion from Maples and Calder, in form and
substance reasonably satisfactory to it, regarding the matters discussed in
Securities Exchange Commission Division of Corporation Finance Legal Bulletin
No. 3A (CF) dated June 18, 2008.


 
18

--------------------------------------------------------------------------------

 

 
(k)
Garmin-Switzerland and Garmin-Cayman execute a Transaction Agreement pursuant to
which, among other things, Garmin Switzerland agrees to adopt Garmin-Cayman's
Equity Compensation and Benefit Plans (as defined in the Transaction Agreement).



 
6.
All mandates or other instructions to Garmin-Cayman in force at the Transaction
Time relating to any of the Scheme Shares (including, without limitation,
elections for the payment of dividends by way of scrip (if any)) shall, mutatis
mutandis immediately after the Transaction Time, be deemed to be valid as
effective mandates or instructions in respect of the Garmin-Switzerland Shares
received in consideration of the transfer of such Scheme Shares.



 
7.
Subject to any applicable U.S. securities laws, this Scheme may be amended,
modified or supplemented at any time before or after its approval by the
shareholders of Garmin-Cayman at the Scheme Meetings. At the Cayman Court
hearing to sanction this Scheme, the Cayman Court may impose such conditions,
modifications and amendments as it deems appropriate in relation to this Scheme
but will not impose any material changes without the joint consent of
Garmin-Cayman and Garmin-Switzerland. Garmin-Cayman may, subject to any
applicable U.S. securities laws, consent to any condition, modification or
amendment of this Scheme on behalf of the Scheme Shareholders which
Garmin-Cayman may think fit to approve or impose. After its approval, no
amendment, modification or supplement may be made or effected that legally
requires further approval by shareholders or any class of shareholders of
Garmin-Cayman without obtaining that approval.



 
8.
Garmin-Cayman may terminate or abandon this Scheme at any time prior to the
Transaction Time without obtaining the approval of the Scheme Shareholders, even
though this Scheme may have been approved at the Scheme Meetings and sanctioned
by the Cayman Court and all other conditions may have been satisfied.



 
9.
None of the Scheme Shareholders shall commence a Prohibited Proceeding in
respect of or arising from this Scheme after the Transaction Time. A Scheme
Shareholder may commence an Allowed Proceeding against Garmin-Cayman or
Garmin-Switzerland after the Transaction Time provided that it has first given
Garmin-Cayman and Garmin-Switzerland five clear Business Days’ prior notice in
writing of its intention to do so.



10.
Any notice or other written communication to be given under or in relation to
this Scheme (other than pursuant to Clause 15)  shall be given in writing and
shall be deemed to have been duly given if it is delivered by hand or sent by
post to:



 
(a)
in the case of Garmin-Cayman, Garmin Ltd., P.O. Box 10670, Grand Cayman
KY1-1006, Suite 3206B, 45 Market Street, Gardenia Court, Camana Bay, Cayman
Islands, marked for the attention of the Company Secretary;



 
(b)
in the case of Garmin-Switzerland: Garmin Ltd., c/o Klauser & Partner AG,
Pestalozzistrasse 2, 8200 Schaffhausen, Switzerland;



 
(c)
in the case of any Scheme Shareholder, his, her or its address as it appeared on
the Register immediately prior to the Transaction Time; and



 
(d)
in the case of any other person, any address set forth for that person in any
agreement entered into in connection with this Scheme or the last known address
according to the records of Garmin-Cayman, or by fax or email to its last known
fax number or email address according to the records of Garmin-Cayman.



11.
In proving service, it shall be sufficient proof, in the case of a notice sent
by post, that the envelope was properly stamped, addressed and placed in the
post.


 
19

--------------------------------------------------------------------------------

 
 

12.
Without limiting the manner in which notice or other written communication may
be given or deemed given pursuant to any other clause of this Scheme, any notice
or other written communication to be given under this Scheme shall be deemed to
have been served as provided in Articles 142 to 145 of Garmin-Cayman’s Articles
of Association.



13.
The accidental omission to send any notice, written communication or other
document in accordance with Clauses 10 or 11 or the non-receipt of any such
notice by a Scheme Shareholder, shall not affect the provisions of this Scheme.



14.
Garmin-Cayman shall not be responsible for any loss or delay in the transmission
of any notices, or other documents posted by or to a Scheme Shareholder, which
shall be posted at the risk of such Scheme Shareholder.



15.
Garmin-Switzerland shall give notification of this Scheme having become
effective.  Garmin-Cayman shall give notification if it decides to terminate or
abandon the Scheme pursuant to Clause 8.  This notification, and any other
notice or other written communication that is required to be given to all or
substantially all of the Scheme Shareholders, may (but is not required to) be
made by issuing a press release.



16.
The operative terms of this Scheme shall be governed by, and construed in
accordance with, the laws of the Cayman Islands and the Scheme Shareholders
hereby agree that the courts of the Cayman Islands shall have exclusive
jurisdiction to hear and determine any Proceeding and to settle any dispute
which arises out of or connected with the terms of this Scheme or their
implementation or out of any action taken or omitted to be taken under this
Scheme or in connection with the administration of this Scheme and for such
purposes, the Parties irrevocably submit to the jurisdiction of the courts of
the Cayman Islands.



17.
If any provision (or any part of any provision) of this Scheme is found by the
Cayman Court to be illegal or unenforceable, it shall be severed from this
Scheme and the remaining provisions of this Scheme shall continue in force.



18.
Notwithstanding any other clause of this Scheme, unless Part I of this Scheme
has become effective on or before December 31, 2010 (or such later date, if any,
as the Cayman Court may allow), this Scheme shall lapse and be of no further
effect.



Dated [*], 2010
 

 
20

--------------------------------------------------------------------------------

 
 
EXHIBIT D


Letter Signed by Garmin Switzerland


Confirming that It Agrees to be Bound by Scheme of Arrangement
 

IN THE MATTER OF GARMIN LTD.


LETTER OF INSTRUCTION TO          AND UNDERTAKING TO BE BOUND BY SCHEME (to be
submitted by Garmin Ltd., a Swiss corporation)


(letterhead of Garmin Ltd.)


[Name]
[Address]


Attn:                          


Dear Sirs,


Re: Scheme of Arrangement between Garmin Ltd. and its Scheme Shareholders


        Please accept this letter as your instructions to appear on our behalf
before the Grand Court of the Cayman Islands upon the hearing of the petition to
sanction a scheme of arrangement between Garmin Ltd. and its Scheme
Shareholders. You are instructed to provide to the Court our undertaking to be
bound by the terms of the Scheme insofar as it requires us to take any action
and issue shares or do any thing in order to give effect to the Scheme.


Yours faithfully,


Garmin Ltd.
a Swiss corporation


[NAME OF SENDER]

 
21

--------------------------------------------------------------------------------

 
 
EXHIBIT E


Articles of Association


Statuten
 
Articles of Association
     
der
 
of
     
Garmin Ltd.
 
Garmin Ltd.
(Garmin AG)
 
(Garmin AG)
     
mit Sitz in Schaffhausen
 
with registered office in Schaffhausen


 
22

--------------------------------------------------------------------------------

 
 

I.
Firma, Sitz und Zweck
25
     
I.
Company Name, Registered Office and Objects
25
       
Art. 1
Firma und Sitz
25
 
Art. 1
Company Name and Registered Office
25
 
Art. 2
Zweck
25
 
Art. 2
Objects
25
       
II.
Aktienkapital und Aktien
25
     
II.
Share Capital and Shares
25
       
Art. 3
Aktienkapital
25
 
Art. 3
Share Capital
25
 
Art. 3 a)
Sacheinlage
26
 
Art. 3 a)
Contribution in Kind
26
 
Art. 4
Anerkennung der Statuten
26
 
Art. 4
Recognition of Articles of Association
26
 
Art. 5
Genehmigtes Aktienkapital
26
 
Art. 5
Authorized Share Capital
26
 
Art. 6
Bedingtes Aktienkapital
27
 
Art. 6
Conditional Share Capital
27
 
Art. 7
Aktienzertifikate
27
 
Art. 7
Share Certificates
27
 
Art. 8
Aktienbuch, Eintragungsbeschränkungen, Nominees
28
 
Art. 8
Share Register, Restrictions on Registration, Nominees
28
 
Art. 9
Übertragung
29
 
Art. 9
Transfer
29
 
Art. 10
Umwandlung und Zerlegung von Aktien
30
 
Art. 10
Conversion and Splitting of Shares
30
 
Art. 11
Bezugsrechte
30
 
Art. 11
Subscription Rights
30
     
 
III.
Organisation
30
     
III.
Organization
30
       
Art. 12
Befugnisse
30
 
Art. 12
Authority
30
 
Art. 13
Recht zur Einberufung
31
 
Art. 13
Right to call a General Meeting
31
 
Art. 14
Form der Einberufung
31
 
Art. 14
Form of the calling of a General Meeting
31
 
Art. 15
Universalversammlung
32
 
Art. 15
Universal Meeting
32
 
Art. 16
Vorsitz und Protokoll
32
 
Art. 16
Chairperson and Minutes
32
 
Art. 17
Stimmrecht und Vertretung
33
 
Art. 17
Voting Rights and Representation
33
 
Art. 18
Teilnahme der Mitglieder des Verwaltungsrates
33
 
Art. 18
Participation of the Members of the Board of Directors
33
 
Art. 19
Beschlussfassung und Wahlen
33
 
Art. 19
Resolutions and Voting
33
 
Art. 20
Besonderes Stimmen Quorum
33
 
Art. 20
Special Vote
33
 
Art. 21
Auskunfts- und Einsichtsrecht der Aktionäre
36
 
Art. 21
Information and Inspection Rights of the Shareholders
36

 

 
23

--------------------------------------------------------------------------------

 
 


 
Art. 22
Recht auf Einleitung einer Sonderprüfung
36
 
Art. 22
Right to Initiate a Special Audit
36
 
Art. 23
Präsenzquorum
36
 
Art. 23
Presence Quorum
36
 
Art. 24
Zusammensetzung
36
 
Art. 24
Composition
36
 
Art. 25
Amtsdauer
37
 
Art. 25
Term of Office
37
 
Art. 26
Konstituierung
38
 
Art. 26
Constitution
38
 
Art. 27
Aufgaben
38
 
Art. 27
Duties
38
 
Art. 28
Entschädigung
39
 
Art. 28
Compensation
39
 
Art. 29
Einberufung und Beschlussfassung
41
 
Art. 29
Calling of Meetings and Quorum
41
 
Art. 30
Delegation und Ausschüsse
42
 
Art. 30
Delegation and Committees
42
 
Art. 31
Protokoll
42
 
Art. 31
Minutes
42
 
Art. 32
Recht auf Auskunft und Einsicht
42
 
Art. 32
Right to Information and Inspection
42
 
Art. 33
Zeichnungsberechtigung
43
 
Art. 33
Signature Power
43
 
Art. 34
Revision
43
 
Art. 34
Audit
43
 
Art. 35
Organisation der Revisionsstelle
43
 
Art. 35
Organisation of the Auditor
43
 
Art. 36
Jahresrechnung
44
 
Art. 36
Annual Financial Accounts
44
 
Art. 37
Verwendung des Jahresgewinnes
44
 
Art. 37
Application of the Annual Profit
44
 
Art. 38
Auflösung und Liquidation
45
 
Art. 38
Winding-up and Liquidation
45
 
Art. 39
Mitteilungen und Bekanntmachungen
45
 
Art. 39
Communications and Notifications
45
 
Art. 40
Verbindlicher Originaltext
46
 
Art. 40
Original Language
46
 
Art. 41
Definitionen
46
 
Art. 41
Definitions
46

 

 
24

--------------------------------------------------------------------------------

 
 

I.            Firma, Sitz und Zweck
 
I.            Company Name, Registered Office and Objects
     
Art. 1     Firma und Sitz
 
Art. 1     Company Name and Registered Office
     
Unter der Firma Garmin Ltd. (Garmin AG) besteht eine Aktiengesellschaft gemäss
den vorliegenden Statuten und den Vorschriften des Schweizerischen
Obligationenrechtes (OR). Der Sitz der Gesellschaft ist in Schaffhausen.
 
Under the company name of Garmin Ltd. (Garmin AG) exists a corporation pursuant
to the present Articles of Association and the provisions of the Swiss Code of
Obligations (CO). The registered office of the Company is in Schaffhausen.
     
Art. 2     Zweck
 
Art. 2     Objects
     
Die Gesellschaft bezweckt den Erwerb, das Halten, die Finanzierung, die
Verwaltung und den Verkauf von Beteiligungen an inländischen sowie auch an
ausländischen Unternehmen jeglicher Art.
 
The objects of the Company are the acquisition, holding, financing, management
and sale of participations in Swiss and foreign enterprises of all kinds.
     
Die Gesellschaft kann jede Art von finanzieller Unterstützung für und an
Gruppengesellschaften gewähren, einschliesslich der Leistung von Garantien.
 
The Company may provide any kind of financial assistance, including guarantees,
to and for group companies.
     
Die Gesellschaft kann ferner im In- und Ausland Zweigniederlassungen und
Tochtergesellschaften errichten, sich an anderen Unternehmen im In- und Ausland
beteiligen sowie solche Unternehmen erwerben und finanzieren. Im Weiteren kann
die Gesellschaft im In- und Ausland Grundstücke und gewerbliche Schutzrechte
erwerben, belasten, veräussern und verwalten sowie alle Geschäfte tätigen, die
geeignet sein können, den Zweck der Gesellschaft zu fördern, oder die direkt
oder indirekt damit in Zusammenhang stehen.
 
The Company may establish branches and subsidiaries in Switzerland and abroad as
well as participate in, acquire and finance other enterprises in Switzerland and
abroad. The company may acquire, encumber, sell and manage real estate and
intellectual property rights in Switzerland and abroad. It may furthermore make
all transactions which may be appropriate to promote the purpose of the company
or which are directly or indirectly connected therewith.
     
II.            Aktienkapital und Aktien
 
II.           Share Capital and Shares
     
Art. 3     Aktienkapital
 
Art. 3     Share Capital
     
Das Aktienkapital der Gesellschaft („Aktienkapital“) beträgt CHF [__] und ist
eingeteilt in [__] Namenaktien („Aktien“) mit einem Nennwert von je CHF [__].
Die Aktien sind vollständig liberiert.
 
The share capital of the Company (“Share Capital”) amounts to CHF [__] and is
divided into [__] registered shares (“Shares”) with a nominal value of CHF [__]
each. The Shares are fully paid up.

 

 
25

--------------------------------------------------------------------------------

 
  
Art. 3 a)     Sacheinlage
 
Art. 3 a)     Contribution in Kind
     
Die Gesellschaft übernimmt bei der Kapitalerhöhung vom 27. Juni 2010 von der
Garmin Ltd. mit Sitz in Camana Bay, Cayman Islands („Garmin-Cayman”), gemäss
Sacheinlagevertrag vom 27. Juni 2010 („Sacheinlagevertrag”) [__] Aktien (common
shares) von Garmin-Cayman. Diese Aktien werden zu einem Übernahmewert von
insgesamt CHF [__] übernommen. Als Gegenleistung für die Sacheinlage (i) wird
der Nennwert jeder Aktie von bisher CHF 0.01 auf neu [__] erhöht und (ii) gibt
die Gesellschaft Garmin-Cayman, handelnd im eigenen Namen und auf Rechnung der
Aktionäre der Garmin-Cayman im Zeitpunkt unmittelbar vor Vollzug des
Sacheinlagevertrages, insgesamt [__] voll einbezahlte Aktien mit einem Nennwert
von je CHF[__] aus. Die Gesellschaft weist den Differenzbetrag von CHF [__] den
Reserven aus Kapitaleinlage der Gesellschaft zu.
 
In connection with the capital increase of June 27, 2010, and in accordance with
the contribution in kind agreement dated as of June 27, 2010 (“Contribution in
Kind Agreement”), the Company acquires [__] common shares of Garmin Ltd., with
registered office in Camana Bay, Cayman Islands (“Garmin-Cayman”) from
Garmin-Cayman. The shares of Garmin-Cayman have a total value of CHF [__]. As
consideration for this contribution, (i) the nominal value of each Share is
increased from CHF 0.01 to CHF [__] and (ii) the Company issues to Garmin
Cayman, acting in its own name and for the account of the holders of common
shares of Garmin-Cayman outstanding immediately prior to the completion of the
Contribution in Kind Agreement, a total of [__] fully paid up Shares with a par
value of CHF [__] each. The difference of CHF [__] is allocated to the reserves
from capital contribution of the Company.
     
Art. 4     Anerkennung der Statuten
 
Art. 4     Recognition of Articles of Association
     
Jede Ausübung von Aktionärsrechten schliesst die Anerkennung der
Gesellschaftsstatuten in der jeweils gültigen Fassung in sich ein.
 
Any exercise of shareholders’ rights automatically comprises recognition of the
version of these Articles of Association in force at the time.
     
Art. 5     Genehmigtes Aktienkapital
 
Art. 5     Authorized Share Capital
     
Der Verwaltungsrat ist ermächtigt, das Aktienkapital jederzeit bis spätestens
zum 27. Juni 2012, im Maximalbetrag von CHF [__] [50 % des Aktienkapitals] durch
Ausgabe von höchstens [__] vollständig zu liberierenden Aktien mit einem
Nennwert von je CHF [__] zu erhöhen. Eine Erhöhung des Aktienkapitals (i) auf
dem Weg einer Festübernahme durch eine Bank, ein Bankenkonsortium oder Dritte
und eines anschliessenden Angebots an die bisherigen Aktionäre sowie (ii) in
Teilbeträgen ist zulässig.
 
The Board of Directors is authorized to increase the Share Capital no later than
June 27, 2012, by a maximum amount of CHF [__] (50 % of the Share Capital) by
issuing a maximum of [__] fully paid-up registered Shares with a par value of
CHF [__] each. An increase of the Share Capital (i) by means of an offering
underwritten by a financial institution, a syndicate of financial institutions
or another third party or third parties, followed by an offer to the
then-existing shareholders of the Company, and (ii) in partial amounts, shall be
permissible.
     
Der Verwaltungsrat legt den Zeitpunkt der Ausgabe der neuen Aktien, deren
Ausgabepreis, die Art der Liberierung, den Beginn der Dividendenberechtigung,
die Bedingungen für die Ausübung der Bezugsrechte sowie die Zuteilung der
Bezugsrechte, welche nicht ausgeübt wurden, fest. Nicht ausgeübte Bezugsrechte
kann der Verwaltungsrat verfallen lassen, oder er kann diese bzw. die Aktien,
für welche Bezugsrechte eingeräumt, aber nicht ausgeübt worden sind, zu
Marktkonditionen platzieren oder anderweitig im Interesse der Gesellschaft
verwenden.
 
The Board of Directors shall determine the time of the issuance, the issue
price, the manner in which the new Shares have to be paid-up, the date from
which the Shares carry the right to dividends, the conditions for the exercise
of the preemptive rights and the allotment of preemptive rights that have not
been exercised. The Board of Directors may allow the preemptive rights that have
not been exercised to expire, or it may place such rights or Shares, the
preemptive rights of which have not been exercised, at market conditions or use
them otherwise in the interest of the Company
     
Der Verwaltungsrat ist ermächtigt, die Bezugsrechte der Aktionäre aus wichtigen
Gründen zu entziehen oder zu beschränken und Dritten zuzuweisen, insbesondere:
 
 
The Board of Directors is authorized to withdraw or limit the preemptive rights
of the shareholders and to allot them to third parties for important reasons,
including:
(a) wenn der Ausgabebetrag der neuen Aktien unter Berücksichtigung des
Marktpreises festgesetzt wird; oder
 
(a) if the issue price of the new Shares is determined by reference to the
market price; or

 

 
26

--------------------------------------------------------------------------------

 
 

(b) für die Übernahme von Unternehmen, Unternehmensteilen oder Beteiligungen
oder für die Finanzierung oder Refinanzierung solcher Transaktionen oder die
Finanzierung von neuen Investitionsvorhaben der Gesellschaft; oder
 
(b) for the acquisition of an enterprise, part(s) of an enterprise or
participations, or for the financing or refinancing of any of such transactions,
or for the financing of new investment plans of the Company; or
     
(c) zum Zwecke der Erweiterung des Aktionärskreises in bestimmten Finanz- oder
Investoren-Märkten, zur Beteiligung von strategischen Partnern, oder im
Zusammenhang mit der Kotierung von neuen Aktien an in- oder ausländischen
Börsen.
 
(c) for purposes of broadening the shareholder constituency of the Company in
certain financial or investor markets, for purposes of the participation of
strategic partners, or in connection with the listing of new Shares on domestic
or foreign Exchanges.
     
Die neuen Aktien unterliegen den Eintragungsbeschränkungen in das Aktienbuch
gemäss Art. 8 dieser Statuten.
 
The new Shares shall be subject to the limitations for registration in the share
register pursuant to Art. 8 of these Articles of Association.
     
Art. 6     Bedingtes Aktienkapital
 
Art. 6     Conditional Share Capital
     
Das Aktienkapital kann sich durch Ausgabe von höchstens [__] voll zu
liberierenden Namenaktien im Nennwert von je CHF [__] um höchstens CHF [__] [50
% des Aktienkapitals] erhöhen durch:
 
The Share Capital may be increased in an amount not to exceed CHF [__] (50 % of
the Share Capital) through the issuance of up to [__] fully paid-up registered
Shares with a par value of CHF [__] each through:
     
die Ausübung von Optionsrechten, die Mitarbeitern und / oder Mitgliedern des
Verwaltungsrates der Gesellschaft oder einer Gruppengesellschaft gewährt werden.
 
the exercise of option rights which are granted to employees and / or members of
the board of directors of the Company or group companies.
     
Das Bezugsrecht der Aktionäre ist ausgeschlossen.
 
The preferential subscription rights of the shareholders are excluded.
     
Die Aktien, welche über die Ausübung von Umwandlungsrechten erworben werden,
unterliegen den Eintragungsbeschränkungen in das Aktienbuch gemäss Art. 8 dieser
Statuten.
 
The Shares acquired through the exercise of rights shall be subject to the
limitations for registration in the share register pursuant to Art. 8 of these
Articles of Association.
     
Art. 7     Aktienzertifikate
 
Art. 7     Share Certificates
     
Anstelle von einzelnen Aktien können Aktienzertifikate über mehrere Aktien
ausgestellt werden. Aktien und Zertifikate sind durch ein Mitglied des
Verwaltungsrates zu unterzeichnen.
 
In lieu of single shares, the Company may issue share certificates covering
several shares. Shares and certificates shall be signed by a member of the Board
of Directors.
     
Ein Aktionär hat nur dann Anspruch auf die Ausgabe eines Aktienzertifikates,
wenn der Verwaltungsrat die Ausgabe von Aktienzertifikaten beschliesst.
Aktienzertifikate werden in der vom Verwaltungsrat festgelegten Form ausgegeben.
Ein Aktionär kann jederzeit eine Bescheinigung über die Anzahl der von ihm
gehaltenen Aktien verlangen.
 
A shareholder shall be entitled to a share certificate only if the Board of
Directors resolves that share certificates shall be issued. Share certificates,
if any, shall be in such form as the Board of Directors may determine. A
shareholder may at any time request an attestation of the number of registered
Shares held by it.

 

 
27

--------------------------------------------------------------------------------

 
 

Die Gesellschaft kann jederzeit auf die Ausgabe und Aushändigung von
Zertifikaten verzichten und mit Zustimmung des Aktionärs ausgegebene Urkunden,
die bei ihr eingeliefert werden, ersatzlos annullieren.
 
The Company may dispense with the obligation to issue and deliver certificates,
and may, with the consent of the shareholder, cancel without replacement issued
certificates delivered to the Company.
     
Der Verwaltungsrat kann beschliessen, den Aktionären anstelle von Wertpapieren
einfache Beweisurkunden über ihre Beteiligung auszustellen.
 
The Board of Directors may decide to issue to the shareholders, in lieu of
securities, simple documentary evidence for their participation.
     
Die Gesellschaft kann ihre Aktien als Wertrechte gemäss Schweizerischem
Obligationenrecht und Bucheffekten gemäss Bucheffektengesetz ausgeben.
 
The Company may issue its Shares as uncertificated securities within the meaning
of the Swiss Code of Obligations and as intermediated securities within the
meaning of the Intermediated Securities Act.
     
Art. 8     Aktienbuch,
Eintragungsbeschränkungen,
Nominees
 
Art. 8   Share Register, Restrictions on Registration, Nominees
     
Die Gesellschaft selbst oder ein von ihr beauftragter Dritter führt ein
Aktienbuch („Aktienbuch“). Darin werden die Eigentümer und Nutzniesser der
Namenaktien sowie Nominees mit Namen und Vornamen, Adresse und
Staatsangehörigkeit (bei Rechtseinheiten mit Firma und Sitz) eingetragen. Ändert
eine im Aktienbuch eingetragene Zivilrechtliche Person ihre Adresse, so hat sie
dies dem Aktienbuchführer mitzuteilen. Solange dies nicht geschehen ist, gelten
alle schriftlichen Mitteilungen der Gesellschaft an die im Aktienbuch
eingetragenen Zivilrechtlichen Personen als rechtsgültig an die bisher im
Aktienbuch eingetragene Adresse erfolgt.
 
The Company shall maintain, itself or through a third party, a share register
(“Share Register”) that lists the surname, first name, address and citizenship
(or the name and registered office for legal entities) of the owners and
usufructuaries of the registered Shares as well as the nominees. A Person
recorded in the Share Register shall notify the share registrar of any change in
address. Until such notification shall have occurred, all written communication
from the Company to Persons of record shall be deemed to have validly been made
if sent to the address recorded in the Share Register.
     
Ein Erwerber von Namenaktien wird auf Gesuch als Aktionär mit Stimmrecht im
Aktienbuch eingetragen, vorausgesetzt, dass ein solcher Erwerber auf
Aufforderung durch die Gesellschaft ausdrücklich erklärt, die Namenaktien im
eigenen Namen und auf eigene Rechnung erworben zu haben. Der Verwaltungsrat kann
Nominees, welche Namenaktien im eigenen Namen aber auf fremde Rechnung halten,
als Aktionäre mit Stimmrecht im Aktienbuch der Gesellschaft eintragen. Der
Verwaltungsrat kann Kriterien für die Billigung solcher Nominees als Aktionäre
mit Stimmrecht festlegen. Die an den Namenaktien wirtschaftlich Berechtigten,
welche die Namenaktien über einen Nominee halten, üben Aktionärsrechte mittelbar
über den Nominee aus.
 
An acquirer of registered Shares shall be recorded upon request in the Share
Register as a shareholder with voting rights; provided, however, that any such
acquirer upon request of the Company expressly declares to have acquired the
registered Shares in its own name and for its own account. The Board of
Directors may record nominees who hold registered Shares in their own name, but
for the account of third parties, as shareholders with voting rights in the
Share Register of the Company. The Board of Directors may set forth the relevant
requirements for the acceptance of nominees as shareholders with voting rights.
Beneficial owners of registered Shares who hold registered Shares through a
nominee exercise the shareholders’ rights through the intermediation of such
nominee.

 

 
28

--------------------------------------------------------------------------------

 
 

Sollte der Verwaltungsrat die Eintragung eines Aktionärs als Aktionär mit
Stimmrecht ablehnen, muss dem Aktionär diese Ablehnung innerhalb von 20 Tagen
nach Erhalt des Eintragungsgesuches mitgeteilt werden. Aktionäre, die nicht als
Aktionäre mit Stimmrecht anerkannt wurden, sind als Aktionäre ohne Stimmrecht im
Aktienbuch einzutragen.
 
If the Board of Directors refuses to register a shareholder as a shareholder
with voting rights, it shall notify the shareholder of such refusal within 20
days upon receipt of the application. Nonrecognized shareholders shall be
entered in the Share Register as shareholders without voting rights.
     
Der Verwaltungsrat kann nach Anhörung des eingetragenen Aktionärs dessen
Eintragung im Aktienbuch als Aktionär mit Stimmrecht mit Rückwirkung auf das
Datum der Eintragung streichen, wenn diese durch falsche oder irreführende
Angaben zustande gekommen ist. Der Betroffene muss über die Streichung sofort
informiert werden.
 
After hearing the registered shareholder concerned, the Board of Directors may
cancel the registration of such shareholder as a shareholder with voting rights
in the Share Register with retroactive effect as of the date of registration if
such registration was made based on false or misleading information. The
relevant shareholder shall be informed promptly of the cancellation.
     
Sofern die Gesellschaft an einer Börse im Ausland kotiert ist, ist es der
Gesellschaft mit Bezug auf den Regelungsgegenstand dieses Art. 8 und soweit
gesetzlich zulässig gestattet, die in der jeweiligen Rechtsordnung geltenden
Vorschriften und Normierungen anzuwenden.
 
In case the Company is listed on any foreign Exchange, the Company is permitted
to comply with the relevant rules and regulations that are applied in that
foreign jurisdiction with regard to the subject of this Art. 8 to the extent
permitted by Swiss law.
     
Zehn Tage vor einer Generalversammlung bis zu dem auf die Generalversammlung
folgenden Tag nimmt die Gesellschaft keine Eintragungen in das Aktienbuch vor.
 
From ten days prior to a general meeting of the shareholders until the day
following the general meeting of the shareholders, the Company shall not
undertake any registration in the Share Register.
     
Art. 9     Übertragung
 
Art. 9     Transfer
     
Die Übertragung von Namenaktien und aller damit verbundenen Rechte zu Eigentum
oder zur Nutzniessung erfolgt durch Indossament (Unterschrift) auf dem
Aktientitel oder Zertifikat und Besitzesübertragung. Falls keine Aktientitel
oder Zertifikate bestehen, erfolgt die Übertragung der Aktien zu Eigentum oder
zur Nutzniessung durch eine schriftliche Abtretungserklärung.
 
The transfer of ownership or the granting of a usufruct in registered Shares and
in all the rights connected therewith shall be made by endorsement (signature)
of the share title or certificate and by transfer of possession. If neither
share titles nor certificates have been issued, such transfer shall be made by
written declaration of assignment.
     
Die Verfügung über die als Bucheffekten ausgegebenen Aktien erfolgt gemäss
Bucheffektengesetz.
 
The transfer of Shares issued as intermediated securities, including the
granting of security interests, shall be made according to the Intermediated
Securities Act.
     
Im Rahmen des gesetzlich zulässigen und unter Vorbehalt der übrigen Bestimmungen
dieses Art. 9 darf die Übertragung von unzertifizierten Aktien, die im Namen
eines Aktionärs durch einen Transfer Agenten, Trust oder einer ähnlichen
Einrichtung (der „Transfer Agent“) verwaltet werden, nur in Co-Operation mit
diesem Transfer Agenten erfolgen.
 
Subject to the provisions contained in this Art. 9 and to the extent permitted
by applicable law if uncertificated securities are administered on behalf of a
shareholder by a transfer agent, trust company or similar entity (“Transfer
Agent”), such securities and the rights deriving from them may be transferred
only with the cooperation of the Transfer Agent.

 

 
29

--------------------------------------------------------------------------------

 
 

Art. 10     Umwandlung und Zerlegung von Aktien
 
Art. 10     Conversion and Splitting of Shares
     
Durch Änderung der Statuten kann die Generalversammlung jederzeit Namenaktien in
Inhaberaktien umwandeln und umgekehrt.
 
The general meeting of the shareholders may at any time convert registered
shares into bearer shares and vice versa by amending the Articles of
Association.
     
Sie ist ferner befugt, Aktien in solche von kleinerem Nennwert zu zerlegen oder
mit Zustimmung des Aktionärs zu solchen von grösserem Nennwert zusammenzulegen.
 
Furthermore, it is authorized to split shares into shares with lower nominal
value or with the approval of the shareholder to consolidate shares into shares
with higher nominal value.
     
Art. 11     Bezugsrechte
 
Art. 11     Subscription Rights
     
Im Falle der Erhöhung des Aktienkapitals durch Ausgabe neuer Aktien haben die
bisherigen Aktionäre ein Bezugsrecht im Verhältnis ihrer bisherigen Beteiligung,
sofern die Generalversammlung dieses Recht nicht aus wichtigen Gründen
einschränkt oder ausschliesst. Wichtige Gründe sind insbesondere die Übernahme
von Unternehmen, Unternehmensteilen oder Beteiligungen sowie die Beteiligung der
Arbeitnehmer.
 
In the event of an increase of the Share Capital by issuing new shares, each
existing shareholder has subscription rights in proportion to his/her existing
shareholding, to the extent the general meeting of the shareholders does not
restrict or exclude this right for important reasons. Important reasons are, in
particular, the takeover of companies, of company parts, or of participations,
as well as the participation of employees.
     
Die Generalversammlung setzt die Emissionsbedingungen fest, sofern sie nicht
durch Beschluss den Verwaltungsrat dazu ermächtigt. Der Verwaltungsrat setzt die
Einzahlungsbedingungen fest und gibt die Emissions- und Einzahlungsbedingungen
den bezugsberechtigten Aktionären bekannt.
 
The general meeting of the shareholders shall determine the terms of the share
issue to the extent it has not, by resolution, authorized the Board of Directors
to do so. The Board of Directors shall determine the payment terms and
communicate the issue and payment terms to the shareholders entitled to
subscription rights.
     
III.           Organisation
 
III.           Organization
     
A.             Die Generalversammlung
 
A.             The General Meeting
     
Art. 12     Befugnisse
 
Art. 12     Authority
     
Oberstes Organ der Gesellschaft ist die Generalversammlung. Ihr stehen folgende
unübertragbare Befugnisse zu:
 
The general meeting of the shareholders is the supreme corporate body of the
Company. It has the following non-transferable powers:
     
1.    Festsetzung und Änderung der Statuten; vorbehalten bleibt Art. 27;
 
1.    adoption and amendment of the Articles of Association; Art. 27 remains
reserved;
2.    Festsetzung der Zahl der Mitglieder des Verwaltungsrates sowie Wahl und
Abberufung derselben;
 
2.    determination of the number of members of the Board of Directors as well
as their appointment and removal;
3.    Wahl und Abberufung der Revisionsstelle;
 
3.    appointment and removal of the Auditors;
4.    Genehmigung des Jahresberichtes des Verwaltungsrates;
 
4.    approval of the annual report of the Board of Directors;
5.    Genehmigung der Jahresrechnung und einer allfälligen Konzernrechnung;
 
5.    approval of the annual financial accounts and (if applicable) the group
accounts;
6.  Beschlussfassung über die Verwendung des Bilanzgewinnes, insbesondere
Festsetzung der Dividende sowie der Tantième des Verwaltungsrates;
  
6.    resolution on the application of the balance sheet profit, in particular,
determination of dividend and the profit share of the Board of Directors;

 

 
30

--------------------------------------------------------------------------------

 
 

7.    Entlastung der Mitglieder des Verwaltungsrates und der übrigen mit der
Geschäftsführung betrauten Zivilrechtlichen Personen;
 
7.    discharge of the members of the Board of Directors and the Persons
entrusted with the management;
8.    Beschlussfassung über die Gegenstände, die der Generalversammlung durch
das Gesetz oder die Statuten vorbehalten sind;
 
8.    resolution on matters which are reserved to the general meeting of the
shareholders either by law or the Articles of Association;
9.    Die Genehmigung von Zusammenschlüssen (die Definition eines
Zusammenschlusses findet sich in Art. 41 dieser Statuten), (i) soweit sich die
Zuständigkeit der Generalversammlung nicht bereits aus Art. 12 Ziff. 1. bis 8
ergibt und (ii) soweit nicht zwingend ein anderes Organ der Gesellschaft
zuständig ist.
 
9.    the approval of Business Combinations (definition of this term is in Art.
41 of these Articles of Association), if and to the extent that such approval
(i) is not covered by the powers of the general meeting pursuant to Art. 12 (1)
to (8) and (ii) that it is not an inalienable power of another corporate body of
the Company.
     
Art. 13    Recht zur Einberufung
 
Art. 13    Right to call a General Meeting
     
Die Generalversammlung wird vom Verwaltungsrat, nötigenfalls von der
Revisionsstelle, einberufen. Das Einberufungsrecht steht auch den Liquidatoren
und den Vertretern der Anleihensgläubiger zu. Sie findet am Gesellschaftssitz
oder an einem anderen Ort im In- oder Ausland statt.
 
The general meeting of the shareholders shall be called by the Board of
Directors or, if necessary, by the Auditors. Liquidators and representatives of
bond creditors are also entitled to call the general meeting of the
shareholders. It shall be held at the Company's registered office or at another
place in Switzerland or abroad.
     
Die ordentliche Generalversammlung findet alljährlich innerhalb von sechs
Monaten nach Abschluss des Geschäftsjahres statt, ausserordentliche
Versammlungen werden nach Bedürfnis abgehalten.
 
The ordinary general meeting of the shareholders shall take place annually
within six months after the end of the business year, extraordinary general
meetings of the shareholders shall be held as necessary.
     
Art. 14    Form der Einberufung
 
Art. 14    Form of the calling of a General Meeting
     
Die Generalversammlung wird durch einmalige Anzeige in der in Art. 39 für
Mitteilungen an die Aktionäre vorgeschriebenen Art und Weise einberufen. Diese
Anzeige muss mindestens 20 Tage vor der Generalversammlung ergehen.
 
The general meeting of the shareholders shall be convened by a single notice as
provided for in Art. 39 regarding the manner of communications to shareholders.
Such notice must be given at least 20 days prior to the general meeting of the
shareholders.
     
Tag, Zeit und Ort der Generalversammlung, die Verhandlungsgegenstände
(Traktandenliste) sowie die Anträge des Verwaltungsrates und der Aktionäre,
welche die Durchführung der Generalversammlung oder die Traktandierung eines
Verhandlungsgegenstandes verlangt haben, sind bei der Einberufung bekannt zu
geben.
 
The calling shall state the date, time and place of the general meeting of the
shareholders as well as the agenda and motions of the Board of Directors and of
the shareholders who have requested the holding of a general meeting of the
shareholders or the inclusion of an item on the agenda.
     
Die Aktionäre sind bei der ordentlichen Generalversammlung darüber zu
orientieren, dass der Geschäftsbericht (Jahresbericht des Verwaltungsrates und
Jahresrechnung, bestehend aus Erfolgsrechnung, Bilanz und Anhang) und der
Revisionsbericht mindestens 20 Tage vor dem Versammlungstag zur Einsicht der
Aktionäre am Sitz der Gesellschaft aufliegen, sowie dass jeder Aktionär
verlangen kann, dass ihm unverzüglich eine Ausfertigung dieser Unterlagen
zugestellt wird.
 
As far as the ordinary general meeting is concerned, the shareholders have to be
notified, that the annual business report (the management report of the Board of
Directors and the annual financial accounts, comprising the profit and loss
statement, the balance sheet and notes) and the audit report are open to
inspection by the shareholders at the registered office at least 20 days prior
to the date of the general meeting of the shareholders and that any shareholder
may request that a copy of these documents be immediately sent to him/her.


 
31

--------------------------------------------------------------------------------

 
 
Über Gegenstände, die nicht in dieser Weise angekündigt worden sind, können
Beschlüsse nicht gefasst werden, ausser über einen Antrag auf Einberufung einer
ausserordentlichen Generalversammlung, auf Durchführung einer Sonderprüfung oder
auf Wahl einer Revisionsstelle infolge eines Begehrens eines Aktionärs nach Art.
727a Abs. 4 OR.
 
No resolutions may be passed on agenda items which have not been announced in
this manner, except on motions for the calling of an extraordinary general
meeting of the shareholders, for the conduct of a special audit or the
appointment of auditors at the request of a shareholder pursuant to Art. 727a
paragraph 4 CO.
     
Art. 15    Universalversammlung
 
Art. 15    Universal Meeting
     
Die Eigentümer oder Vertreter sämtlicher Aktien können, falls kein Widerspruch
erhoben wird, eine Generalversammlung ohne Einhaltung der für die Einberufung
vorgeschriebenen Formvorschriften abhalten.
 
The holders of all Shares or their representatives may, if no objection is
raised, hold a general meeting of the shareholders without observing the
formalities required for the calling of a general meeting of the shareholders.
     
In dieser Versammlung kann über alle in den Geschäftskreis der
Generalversammlung fallenden Gegenstände gültig verhandelt und Beschluss gefasst
werden, solange die Eigentümer oder Vertreter sämtlicher Aktien anwesend sind.
 
Provided the holders of all shares or their representatives are present, all
items within the powers of a general meeting of the shareholders may validly be
discussed and resolved at such a meeting.
     
Art. 16    Vorsitz und Protokoll
 
Art. 16    Chairperson and Minutes
     
Die Generalversammlung wird durch den Präsidenten bzw. Vizepräsidenten des
Verwaltungsrates oder einen von der Generalversammlung ad hoc gewählten
Tagespräsidenten geleitet.
 
The general meeting of the shareholders shall be chaired by the Chairman,
respectively the vice-chairman of the Board of Directors or a
chairman-for-the-day appointed by the general meeting of the shareholders.
     
Der Vorsitzende ernennt den Protokollführer und den oder die Stimmenzähler. Der
Protokollführer und der oder die Stimmenzähler müssen nicht Aktionäre sein. Der
Vorsitzende kann zugleich auch Protokollführer und Stimmenzähler sein.
 
The chairperson shall appoint the keeper of the minutes and the scrutineer(s).
The keeper of the minutes and the scrutineer(s) need not be shareholders. The
chairperson may also be the keeper of the minutes and the scrutineer.
     
Über die Beschlüsse und Wahlen der Generalversammlung ist ein Protokoll zu
führen, das vom Vorsitzenden und vom Protokollführer zu unterzeichnen ist. Es
hält die Angaben gemäss Art. 702 Abs. 2 OR fest.
 
Minutes shall be kept of the resolutions and votes of the general meeting of the
shareholders that shall be signed by the chairperson and the keeper of the
minutes. They shall contain the information required by Art. 702 paragraph 2 CO.
     
Die Aktionäre sind berechtigt, das Protokoll einzusehen.
 
Shareholders may inspect the minutes.

 
32

--------------------------------------------------------------------------------


 
Art. 17    Stimmrecht und Vertretung
 
Art. 17    Voting Rights and Representation
     
Jede Aktie berechtigt zu einer Stimme.
 
Each share carries one vote.
     
Sofern die Statuten es vorsehen, ist jeder an einem bestimmten, durch den
Verwaltungsrat vorgegebenen Stichtag, im Aktienbuch eingetragene Aktionär
berechtigt, an der Generalversammlung teilzunehmen und an der Beschlussfassung
mitzuwirken.
 
If provided in these Articles of Association, each shareholder recorded in the
Share Register on a specific qualifying day which may be designated by the Board
of Directors shall be entitled to participate at the general meeting of the
shareholders and in any vote taken.
     
Jeder Aktionär kann sich in der Generalversammlung durch einen anderen Aktionär
oder einen Dritten vertreten lassen. Vertreter haben sich durch eine
schriftliche Vollmacht auszuweisen.
 
Each shareholder may arrange representation through another shareholder or third
party. The representative must produce a written power of attorney.
     
Die Gesellschaft anerkennt nur einen Vertreter für jede Aktie.
 
The Company shall acknowledge only one representative for each share.
     
Der Verwaltungsrat kann die Einzelheiten über die Vertretung und Teilnahme an
der Generalversammlung in Verfahrensvorschriften regeln.
 
The Board of Directors may issue the particulars of the right to representation
and participation at the general meeting of the shareholders in procedural
rules.
     
Stimmrechte und die damit verbundenen Rechte können der Gesellschaft gegenüber
von einem Aktionär oder  Nutzniesser der Aktien  jeweils nur in dem Umfang
ausgeübt werden, wie diese Person mit Stimmrecht im Aktienbuch eingetragen ist.
 
Voting rights and rights derived from them may be exercised in relation to the
Company by a shareholder or usufructuary of Shares only to the extent that such
Person is recorded in the Share Register with the right to exercise his voting
rights.
     
Art. 18   Teilnahme der Mitglieder des Verwaltungsrates
 
Art. 18  Participation of the Members of the Board of Directors
     
Die Mitglieder des Verwaltungsrates sind berechtigt, an der Generalversammlung
teilzunehmen. Sie können Anträge stellen.
 
The members of the Board of Directors may take part in the general meeting of
the shareholders. They may submit motions.
     
Art. 19    Beschlussfassung und Wahlen
 
Art. 19    Resolutions and Voting
     
Die Generalversammlung fasst ihre Beschlüsse und vollzieht ihre Wahlen mit der
Mehrheit der abgegebenen Aktienstimmen, unter Ausschluss der leeren, ungültigen
und nicht ausübbaren Stimmen, soweit Gesetz oder Statuten nichts anderes
bestimmen. Bei Stimmengleichheit gilt ein Beschluss als nicht zustande gekommen;
bei Wahlen entscheidet das Los.
 
The general meeting of the shareholders shall pass its resolutions and votes
with a majority of the share votes cast, excluding unmarked, invalid and
non-exercisable votes, to the extent not otherwise stated by the law or the
Articles of Association. Where the votes are tied, a resolution shall be deemed
not to be passed; in the case of a vote, the decision shall be by lot.
     
Art. 20    Besonderes Stimmen Quorum
 
Art. 20    Special Vote
     
Folgende Beschlüsse müssen von Gesetzes wegen mindestens zwei Drittel der
vertretenen Stimmen und die absolute Mehrheit der vertretenen Aktiennennwerte
auf sich vereinigen:
 
The following resolutions require by law two thirds of the votes represented and
the absolute majority of the nominal value of the Shares represented in favor:

 
33

--------------------------------------------------------------------------------


 
1.    Änderung des Gesellschaftszweckes;
 
1.    amendment of the Company objects;
2.    Einführung von Stimmrechtsaktien;
 
2.    creation of Shares with privileged voting rights;
3.    Beschränkung der Übertragbarkeit von Namenaktien;
 
3.    restriction on the transferability of registered Shares;
4.    Genehmigte oder bedingte Kapitalerhöhung;
 
4.    approved or conditional capital increase;
5.    Kapitalerhöhung aus Eigenkapital, gegen Sacheinlage oder zwecks
Sachübernahme und die Gewährung von besonderen Vorteilen;
 
5.    capital increase out of equity, by way of contributions in kind or for the
purpose of acquisition of assets and the granting of special benefits;
6.    Einschränkung oder Aufhebung des Bezugsrechtes;
 
6.    restriction or withdrawal of subscription rights;
7.    Verlegung des Sitzes der Gesellschaft;
 
7.    relocation of the registered office of the Company;
8.    Auflösung der Gesellschaft;
 
8.    winding-up of the Company;
9.    Fusionsbeschluss gemäss Art. 18 des Fusionsgesetzes (FusG),
Spaltungsbeschluss gemäss Art. 43 FusG und Umwandlungsbeschluss gemäss Art. 64
FusG.
 
9.    merger resolution pursuant to Art. 18 of the Merger Act (FusG), demerger
resolution pursuant to Art. 43 FusG and transformation resolution pursuant to
Art. 64 FusG.
     
Im Rahmen des gesetzlich Zulässigen und unter Vorbehalt anderslautender
Vorschriften in diesem Art. 20 ist für folgende Gegenstände ein Beschluss der
Generalversammlung erforderlich, der mindestens 75 % der an der
Generalversammlung vertretenen Aktien auf sich vereinigt:
 
Subject to the provisions of the applicable law and except as otherwise
expressly provided in this Art. 20, the approval of at least 75 % of the Shares
represented at a general meeting of the shareholders shall be required for:
     
1.    Die Genehmigung von Zusammenschlüssen (die Definition eines
Zusammenschlusses findet sich in Art. 41 dieser Statuten) gemäss Art. 12 (9)
dieser Statuten. Dieses besondere Zustimmungserfordernis ist nicht erforderlich
für Zusammenschlüsse, welche von der Mehrheit der Unparteiischen Mitgliedern des
Verwaltungsrates (die Definition der Unparteiischen Mitglieder des
Verwaltungsrates findet sich in Art. 41 der Statuten) genehmigt wurden. Für
solche von der Mehrheit der Unparteiischen Mitgliedern des Verwaltungsrates
genehmigte Zusammenschlüsse genügen die im Gesetz oder in den Statuten
vorgesehenen Mehrheiten, je nach dem welche strenger sind. Für den Zweck dieser
Bestimmung ist die Mehrheit der Unparteiischen Mitglieder des Verwaltungsrates
berechtigt und verpflichtet, gestützt auf die ihnen nach angemessenem Aufwand
zur Verfügung stehenden Informationen zu bestimmen, (i) ob eine Person ein
Nahestehender Aktionär ist; (ii) die Anzahl Aktien, die eine Person oder eine
Gesellschaft direkt oder indirekt hält; (iii) ob eine Gesellschaft eine
Nahestehende Gesellschaft einer anderen ist; und ob (iv) die Aktiven, welche
Gegenstand eines solchen Zusammenschlusses sind oder die von der Gesellschaft
oder einer ihrer Tochtergesellschaften im Zusammenhang mit einem solchen
Zusammenschluss ausgegebenen oder übertragenden Effekten einen aggregierten
Marktwert von mindestens 25 % des Marktwertes der gesamten Aktiven unmittelbar
vor dem Zusammenschluss haben. Die Mehrheit der Unparteiischen Mitglieder des
Verwaltungsrates hat zudem das Recht, sämtliche Bestimmungen und Begriffe dieses
Art. 20 auszulegen.
 
1.    The approval of Business Combinations (definition of this term is in Art.
41 of these Articles of Association) pursuant to Art. 12 (9) of these Articles
of Association. The foregoing requiring a special resolution of the shareholders
shall not be applicable to any particular Business Combination, and such
Business Combination shall require only such vote as is required by the law or
by these Articles of Association, whichever is greater, if the Business
Combination shall have been approved by a majority of the Disinterested
Directors (as hereinafter defined in Art. 41 of these Articles of Association)
whereby it is understood that such majority of the Disinterested Directors shall
have the power and duty to determine for the purposes of this Article, on the
basis of information known to them after reasonable inquiry, (i) whether a
person is an Interested Shareholder; (ii) the number of Shares of which any
person is the beneficial owner; (iii) whether a Person is an Affiliate of
another; and (iv) whether the assets which are the subject of any Business
Combination have, or any securities to be issued or transferred by the Company
or any Subsidiary in any Business Combination have, an aggregate Fair Market
Value equaling or exceeding twenty-five percent (25 %) of the Fair Market Value
of the combined assets immediately prior to such transfer of the Company and its
subsidiaries. A majority of the Disinterested Directors shall have the further
power to interpret all of the terms and provisions of this Art. 20.

 
34

--------------------------------------------------------------------------------


 
2.    Jede Änderung dieser Bestimmung.
 
2.    Any change to this paragraph of Art. 20 of the Articles of Association.
     
Ein Beschluss der Generalversammlung der mindestens zwei Drittel der
Gesamtstimmen (die Definition von Gesamtstimmen findet sich in Art. 41 dieser
Statuten) auf sich vereinigt, ist erforderlich für:
 
The approval of at least two thirds of the Total Voting Shares shall be required
for (definition of the term Total Voting Shares is in Art. 41 of these Articles
of Association):
     
1.    Die Abwahl eines amtierenden Mitglieds des Verwaltungsrates
 
1.    A resolution with respect to the removal of a serving member of the Board
of Directors.
2.    Jede Änderung dieser Bestimmung
 
2.    Any change to this paragraph of Art. 20 of the Articles of Association.
     
Ein Beschluss der Generalversammlung der mindestens 75 % der Gesamtstimmen (die
Definition von Gesamtstimmen findet sich in Art. 41 dieser Statuten) auf sich
vereinigt, ist erforderlich für:
 
The approval of at least 75 % of the Total Voting Shares shall be required for
(definition of the term Total Voting Shares is in Art. 41 of these Articles of
Association):
     
1.    Die Reduktion oder Erhöhung der Anzahl Verwaltungsräte in Art. 24 dieser
Statuten.
 
1.    The increase or reduction of the number of members of the Board of
Directors in Art. 24 of these Articles of Association.
2.    Jede Änderung dieser Bestimmung.
 
2.    Any change to this paragraph of Art. 20 of the Articles of Association.
     
Auf Verlangen eines Aktionärs erfolgt die Wahl der Mitglieder des
Verwaltungsrates in geheimer Abstimmung. Die übrigen Wahlen und
Beschlussfassungen erfolgen in offener Abstimmung, falls die Generalversammlung
nichts anderes beschliesst.
 
At the request of a shareholder the election of members of the Board of
Directors shall take place by secret ballot. All other voting and passing of
resolutions shall occur by open ballot unless otherwise resolved by the general
meeting of the shareholders.
     
Ist die Gesellschaft verpflichtet, ihre Jahresrechnung und gegebenenfalls ihre
Konzernrechnung durch eine Revisionsstelle prüfen zu lassen, muss der
Revisionsbericht vorliegen, bevor die Generalversammlung die Jahresrechnung und
die Konzernrechnung genehmigt und über die Verwendung des Bilanzgewinns
beschliesst. Wird eine ordentliche Revision durchgeführt, so muss die
Revisionsstelle an der Generalversammlung anwesend sein. Die Generalversammlung
kann durch einstimmigen Beschluss auf die Anwesenheit der Revisionsstelle
verzichten.
 
Where the Company is required to have its annual financial accounts and, where
relevant, its group accounts audited by auditors, the audit report shall be
presented to the general meeting of the shareholders prior to approval of the
annual financial accounts and group accounts and prior to resolving on the
application of the balance sheet profit. Where an ordinary audit is to be
conducted, the Auditors shall be present at the general meeting of the
shareholders. The general meeting of the shareholders may by way of a unanimous
resolution, waive the requirement for the presence of the Auditors.

 
35

--------------------------------------------------------------------------------


 
Art. 21    Auskunfts- und Einsichtsrecht der Aktionäre
 
Art. 21    Information and Inspection Rights of the Shareholders
     
Jeder Aktionär ist berechtigt, an der Generalversammlung vom Verwaltungsrat
Auskunft über die Angelegenheiten der Gesellschaft und von der Revisionsstelle
über Durchführung und Ergebnis ihrer Prüfung zu verlangen.
 
At the general meeting of the shareholders, any shareholder is entitled to
request information from the Board of Directors concerning the affairs of the
Company and from the Auditors concerning the conduct and the results of their
review.
     
Die Auskunft ist insoweit zu erteilen, als sie für die Ausübung der
Aktionärsrechte erforderlich ist. Sie kann verweigert werden, wenn durch sie
Geschäftsgeheimnisse oder andere schutzwürdige Interessen der Gesellschaft
gefährdet werden.
 
The information shall be given to the extent necessary for the exercising of
shareholders' rights. It may be denied if business secrets or other interests of
the Company worth being protected are jeopardized.
     
Die Geschäftsbücher und Korrespondenzen können nur mit ausdrücklicher
Ermächtigung der Generalversammlung oder durch Beschluss des Verwaltungsrates
und unter Wahrung des Geschäftsgeheimnisses eingesehen werden.
 
Company books and correspondence may only be inspected with the express
authorization of the general meeting of the shareholders or by resolution of the
Board of Directors and under the condition that business secrets are
safeguarded.
     
Art. 22    Recht auf Einleitung einer Sonderprüfung
 
Art. 22    Right to Initiate a Special Audit
     
Jeder Aktionär kann der Generalversammlung beantragen, bestimmte Sachverhalte
durch eine Sonderprüfung abklären zu lassen, sofern dies zur Ausübung der
Aktionärsrechte erforderlich ist und er das Recht auf Auskunft oder das Recht
auf Einsicht bereits ausgeübt hat.
 
Any shareholder may, at the general meeting of the shareholders, request that
certain matters be subject to a special audit to the extent this is necessary
for the exercising of shareholders' rights and he/she has previously exercised
the right to information or the right to inspection.
     
Art. 23    Präsenzquorum
 
Art. 23    Presence Quorum
     
Jede Beschlussfassung oder Wahl setzt zu ihrer Gültigkeit im Zeitpunkt der
Konstituierung der Generalversammlung ein Präsenzquorum von Aktionären, welche
mindestens die Mehrheit aller Gesamtstimmen vertreten, voraus. Die Aktionäre
können mit der Behandlung der Traktanden fortfahren, selbst wenn Aktionäre nach
Bekanntgabe des Quorums durch den Vorsitzenden die Generalversammlung verlassen.
 
The adoption of any resolution or election requires the presence of at least a
majority of the Total Voting Shares at the time when the general meeting of the
shareholders proceeds to business. The shareholders present at a general meeting
of the shareholders may continue to transact business, despite the withdrawal of
shareholders from such general meeting of the shareholders following
announcement of the presence quorum at that meeting.
     
B.            Der Verwaltungsrat
 
B.            The Board of Directors
     
Art. 24    Zusammensetzung
 
Art. 24    Composition
     
Der Verwaltungsrat besteht aus mindestens einem und höchstens zehn Mitgliedern.
 
The Board of Directors shall consist of no less than one and no more than ten
members.
     
Solange die Namenaktien der Gesellschaft an einer in- oder ausländischen Börse
kotiert sind, soll der Verwaltungsrat mindestens drei unabhängige
Verwaltungsräte (Unabhängige Verwaltungsräte) ausweisen.
 
As long as the registered Shares of the Company are listed on a domestic or
foreign Exchange, the Company shall maintain a minimum of three Independent
Directors on its Board of Directors.

 
36

--------------------------------------------------------------------------------


 
Art. 25    Amtsdauer
 
Art. 25    Term of Office
     
Die Verwaltungsräte werden vom Verwaltungsrat in drei Klassen aufgeteilt, welche
als Klasse I, Klasse II und Klasse III bezeichnet werden. Die Verwaltungsräte
sollen gleichmässig auf die drei Klassen aufgeteilt werden. Die erste Amtszeit
der gewählten Verwaltungsräte endet wie folgt:
 
The Board of Directors shall divide its members into three classes, designated
Class I, Class II and Class III. All Classes shall be as nearly equal in number
as possible. The members of the Board of Directors as initially classified shall
hold office for terms as follows:
     
Die Amtszeit der Verwaltungsratsmitglieder der Klasse I endet mit der
ordentlichen Generalversammlung des Jahres 2011 oder mit der Wahl ihrer
Nachfolger;
 
The Class I members of the Board of Directors shall hold office until the date
of the ordinary general meeting of the shareholders in 2011 or until their
successors shall be elected and qualified;
     
Die Amtszeit der Verwaltungsratsmitglieder der Klasse II endet mit der
ordentlichen Generalversammlung des Jahres 2012 oder mit der Wahl ihrer
Nachfolger;
 
The Class II members of the Board of Directors shall hold office until the date
of the ordinary general meeting of the shareholders in 2012 or until their
successors shall be elected and qualified;
     
Die Amtszeit der Verwaltungsratsmitglieder der Klasse III endet mit der
ordentlichen Generalversammlung des Jahres 2013 oder mit der Wahl ihrer
Nachfolger.
 
The Class III members of the Board of Directors shall hold office until the date
of the ordinary general meeting of the shareholders in 2013 or until their
successors shall be elected and qualified.
     
An jeder ordentlichen Generalversammlung soll jede Klasse Verwaltungsräte, deren
Amtsdauer abläuft, für eine Amtsdauer von drei Jahren bzw. bis zur Wahl ihrer
Nachfolger gewählt werden. Die Verwaltungsräte sind wieder wählbar.
 
At each ordinary general meeting of the shareholders, each class of the members
of the Board of Directors whose term shall then expire shall be elected to hold
office for a three-year term or until the election of their respective successor
in office. The members of the Board of Directors are re-electable.
     
Der Verwaltungsrat legt die Reihenfolge der Wiederwahl fest, wobei die erste
Amtszeit einer bestimmten Klasse von Verwaltungsräten auch weniger als drei
Jahre betragen kann. Für den Zweck dieser Bestimmung ist unter einem Jahr der
Zeitabschnitt zwischen zwei ordentlichen Generalversammlungen zu verstehen.
 
The Board of Directors shall establish the order of rotation, whereby the first
term of office of members of a particular class may be less than three years.
For purposes of this provision, one year shall mean the period between two
ordinary general meetings of the shareholders.
     
Wenn ein Verwaltungsratsmitglied vor Ablauf seiner Amtsdauer aus welchen Gründen
auch immer ersetzt wird, endet die Amtsdauer des an seiner Stelle gewählten
neuen Verwaltungsratsmitgliedes mit dem Ende der Amtsdauer seines Vorgängers.
 
If, before the expiration of his term of office, a member of the Board of
Director should be replaced for whatever reason, the term of office of the newly
elected member of the Board of Directors shall expire at the end of the term of
office of his predecessor.
     
Ist an der Gesellschaft eine juristische Person oder eine Handelsgesellschaft
beteiligt, so ist sie als solche nicht als Mitglied des Verwaltungsrates
wählbar; dagegen können an ihrer Stelle ihre Vertreter gewählt werden.
 
If a legal entity or another commercial enterprise is a shareholder of the
Company, it shall not be eligible for membership on the Board of Directors;
however, its representatives may be elected in lieu thereof.

 
37

--------------------------------------------------------------------------------


 
Art. 26    Konstituierung
 
Art. 26    Constitution
     
Besteht der Verwaltungsrat aus mehreren Personen, so konstituiert er sich
selbst, indem er seinen Präsidenten („Verwaltungsratspräsident“ oder
„Präsident“), seinen Sekretär sowie allfällige Vizepräsidenten wählt. Der
Sekretär muss dem Verwaltungsrat nicht angehören.
 
Where the Board of Directors consists of several persons it shall organize
itself so that it elects its own chairman (“Chairman of the Board of Directors”
or “Chairman”) and the Secretary and it may elect one or more vice-chairman. The
Secretary need not belong to the Board of Directors.
     
Art. 27    Aufgaben
 
Art. 27    Duties
     
Der Verwaltungsrat besorgt die laufenden Geschäfte und vertritt die Gesellschaft
nach aussen.
 
The Board of Directors shall manage the ongoing business and represent the
Company externally.
     
Der Verwaltungsrat hat die folgenden unübertragbaren und unentziehbaren
Aufgaben:
 
The Board of Directors has the following non-transferable and inalienable
duties:
     
Oberleitung der Gesellschaft und Erteilung der nötigen Weisungen;
 
 
Supreme management of the Company and issuance of the relevant instructions;
Festlegung der Organisation;
 
 
Determination of the organisation;
Ausgestaltung des Rechnungswesens, der Finanzkontrolle sowie der Finanzplanung,
sofern diese für die Führung der Gesellschaft notwendig ist;
 
 
Structuring of the accounting system, the financial controls and the financial
planning to the extent that this is necessary for the management of the Company;
Ernennung und Abberufung der mit der Geschäftsführung und der Vertretung
betrauten Personen sowie Regelung der Zeichnungsberechtigung;
 
 
Appointment and removal of the persons entrusted with the management and
representation of the Company as well as regulation of signatory power;
Oberaufsicht über die mit der Geschäftsführung betrauten Personen, namentlich im
Hinblick auf die Befolgung der Gesetze, Statuten, Reglemente und Weisungen;
 
 
Overall supervision of the persons entrusted with the management of the Company,
in particular with regard to their compliance with the law, the Articles of
Association and other internal rules and regulations;
 
Erstellung des Geschäftsberichtes sowie Vorbereitung der Generalversammlung und
Ausführung ihrer Beschlüsse;
 
 
Preparation of the annual business report and the general meeting of the
shareholders, as well as implementation of its resolutions;
Benachrichtigung des Richters im Falle der Überschuldung;
 
 
Notification of the judge in the case of over-indebtedness;
Beschlussfassung über die nachträgliche Leistung von Einlagen auf nicht voll
liberierte Aktien;
 
 
Passing of resolutions regarding retroactive payments related to partly paid-in
shares;
Feststellungsbeschlüsse bei Kapitalerhöhungen und daraus folgende
Statutenänderungen.
 
Declaratory resolutions regarding capital increases and consequential amendments
of the Articles of Association.

 
38

--------------------------------------------------------------------------------


 
Er hat überdies die folgenden Aufgaben:
 
In addition, the Board of Directors shall have the following duties:
     
Führung der gemäss Organisationsreglement dem Verwaltungsrat vorbehaltenen
Geschäfte (vgl. Art. 30 Abs. 2);
 
 
Management of transactions reserved to the Board of Directors by the
Organizational Regulations (cf. Art. 30 paragraph 2);
Antragstellung betreffend Verwendung des Bilanzgewinnes;
 
 
Proposals regarding the application of the balance sheet profit;
Festlegung des Geschäftsjahres (vgl. Art. 36);
 
 
Defining the business year (cf. Art. 36).
Behandlung von Eintragungsgesuchen (vgl. Art. 8).
 
Treatment of registration applications (cf. Art. 8).
     
Im Übrigen kann der Verwaltungsrat in allen Angelegenheiten Beschluss fassen,
die nicht nach Gesetz, Statuten oder Reglement der Generalversammlung oder einem
anderen Organ der Gesellschaft vorbehalten oder übertragen sind.
 
Otherwise, the Board of Directors may resolve on all matters not reserved or
assigned to the general meeting of the shareholders or another corporate body of
the Company by law, the Articles of Association or other internal rules and
regulations.
     
Die Mitglieder des Verwaltungsrates zeichnen kollektiv zu zweien. Gehört dem
Verwaltungsrat nur eine Person an, so ist diese einzelzeichnungsberechtigt.
 
The members of the Board of Directors shall have the power of joint signatories.
Where the Board of Directors consists of just one person, he shall have the
power of single signatory.
     
Art. 28    Entschädigung
 
Art. 28    Compensation
     
Die Mitglieder des Verwaltungsrates haben Anspruch auf Ersatz ihrer im Interesse
der Gesellschaft aufgewendeten Auslagen sowie auf eine ihrer Tätigkeit
entsprechende Entschädigung. Der Betrag wird vom Verwaltungsrat festlegt.
 
The members of the Board of Directors shall have a claim to compensation for
their expenses incurred in the interests of the Company as well as remuneration
for their activities. The amount of the remuneration shall be determined by the
Board of Directors.
     
Im Rahmen des gesetzlich Zulässigen, hält die Gesellschaft sämtliche Personen
sowie deren Erben, Konkurs- oder Nachlassmassen, welche wegen ihrer Tätigkeit
als Verwaltungsrat, Mitglied der Geschäftsleitung, Angestellte, Agent oder weil
sie in einer anderen Funktion für oder im Namen der Gesellschaft
(einschliesslich solcher Tätigkeiten, die diese Personen für eine andere
Gesellschaft, eine nicht rechtsfähige Personengesellschaft, einen Joint
Ventures, einen Trusts, eine sonstige Geschäftseinheit oder fiduziarisch im
Zusammenhang mit von der Gesellschaft unterhaltenen
Mitarbeiterbeteiligungsplänen für oder im Namen oder auf Aufforderung der
Gesellschaft ausübten oder ausüben) tätig wurden, Partei in drohenden, hängigen
oder abgeschlossenen Klagen, Verfahren oder Untersuchungen zivil-, straf-,
verwaltungsrechtlicher oder anderer Natur (einschliesslich allfälliger Klagen
der Gesellschaft) waren oder werden, schadlos von sämtlichen Auslagen
(einschliesslich Anwaltskosten), Abgaben, Verlusten und Schäden, die diese in
diesem Zusammenhang zu bezahlen und damit erlitten haben. Im Rahmen des
gesetzlich zulässigen soll die Gesellschaft Gerichts- und Anwaltskosten im
Zusammenhang mit solchen Klagen und Verfahren (einschliesslich
Rechtsmittelverfahren) bevorschussen.
 
The Company shall indemnify, to the full extent now or hereafter permitted by
law, any person (including his heirs, executors and administrators) who was or
is a party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative (including, without limitation, an action by or in the right of
the Company), by reason of his acting as, or having in the past acted as, a
member of the Board of Director, officer, employee or agent of, or his acting in
any other capacity for or on behalf of, the Company (including his serving for,
on behalf of or at the request of the Company as a member of the Board of
Director, officer employee or agent of another company, partnership, joint
venture, trust or other enterprise, or in a fiduciary or other capacity with
respect to any employee benefit plan maintained by the Company) against any
expense (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by such person (or his heirs,
executors and administrators) in respect thereof.  The Company shall advance the
expenses of defending any such action, suit or proceeding (including appeals) in
accordance with and to the full extent now or hereafter permitted by law.

 
39

--------------------------------------------------------------------------------


 
Der Verwaltungsrat ist unabhängig von der Interessenlage des einzelnen
Mitgliedes berechtigt, namens der Gesellschaft und zugunsten der in Art. 28 Abs.
2 dieser Statuten erwähnten Personen Versicherungen für die gegen diese Personen
im Zusammenhang mit den oben beschriebenen Funktionen erhobenen
Haftungsansprüche sowie deren Folgen abzuschliessen, unabhängig davon, ob die
Gesellschaft das Recht bzw. die Macht hätte, diese Person in Anwendung von Art.
28 schadlos zu halten.
 
The Board of Directors may, notwithstanding any interest of the member of the
Board of Directors in such action, authorize the Company to purchase and
maintain insurance on behalf of any person described in Art. 28 paragraph 2 of
these Articles of Association, against any liability asserted against him and
incurred by him in any such capacity, or arising out of his status as such,
whether or not the Company would have the power to indemnify him against such
liability under the provisions of this Art. 28.
     
Art. 28 ist auf alle Ansprüche, Klagen, Prozesse anwendbar, die nach
Inkrafttreten dieser Bestimmung eingeleitet werden, unabhängig davon, ob sich
diese auf Tätigkeiten oder Unterlassungen vor Inkrafttreten dieser Bestimmung
stützen. Die Vorschrift in diesem Art. 28 soll als Vertrag zwischen der
Gesellschaft und jedem Verwaltungsratsmitglied, Mitglied der Geschäftsleitung,
Direktor, Angestellten und Agenten, der in den weiter oben beschriebenen
Funktionen zu einem beliebigen Zeitpunkt während der Gültigkeit dieser
Bestimmung und des anwendbaren Rechts tätig war, gelten, und die Aufhebung oder
Änderung dieser Bestimmung soll die zu jenem Zeitpunkt bestehenden Rechte und
Pflichten bezüglich des zu jenem Zeitpunkt bestehenden Tatbestandes oder der zu
jenem oder einem späteren Zeitpunkt gestützt auf diesen Sachverhalt geltend
gemachten oder angedrohten Klagen, Ansprüchen oder Prozessen nicht berühren.
Sollten einzelne Bestimmungen dieses Art. 28 aus gesetzlichen oder
regulatorischen Gründen ungültig sein oder in ihrer Anwendung eingeschränkt
werden, soll dies die Anwendung dieser Bestimmung oder die Gültigkeit dieser
Bestimmung nicht berühren. Die Rechte im Zusammenhang mit der Schadloshaltung
und der Bevorschussung in diesem Artikel sind weder exklusiv noch sollen sie
allfällige bestehende andere Rechte der betroffenen Verwaltungsratsmitglieder,
Geschäftsleitungsmitgliedern, Direktoren, Angestellten oder Agenten limitieren,
die diese gestützt auf Verträge oder gestützt auf Beschlüsse der Organe der
Gesellschaft oder in ihrer Funktion haben, limitieren. Die Gesellschaft ist dem
Grundsatz verpflichtet, wonach die Schadloshaltung der in diesem Artikel
definierten Personen im Rahmen des gesetzlich zulässigen entsprochen werden
soll.
 
The provisions of this Art. 28 shall be applicable to all actions, claims, suits
or proceedings made or commenced after the adoption hereof, whether arising from
acts or omissions to act occurring before or after its adoption.  The provisions
of this Art. 28 shall be deemed to be a contract between the Company and each
member of the Board of Director, officer, employee or agent who serves in such
capacity at any time while this Article and the relevant provisions of the law,
if any, are in effect, and any repeal or modification thereof shall not affect
any rights or obligations then existing with respect to any state of facts or
any action, suit or proceeding then or theretofore existing, or any action, suit
or proceeding thereafter brought or threatened based in whole or in part on any
such state of facts.  If any provision of this Art. 28 shall be found to be
invalid or limited in application by reason of any law or regulation, it shall
not affect any other application of such provision or the validity of the
remaining provisions hereof.  The rights of indemnification and advancement of
expenses provided in this Article shall neither be exclusive of, nor be deemed
in limitation of, any rights to which any such member of the Board of Director,
officer, employee or agent may otherwise be entitled or permitted by contract,
vote of members or directors or otherwise, or as a matter of law, both as to
actions in his official capacity and actions in any other capacity while holding
such office, it being the policy of the Company that indemnification of the
specified individuals shall be made to the fullest extent permitted by law.

 
40

--------------------------------------------------------------------------------


 
Art. 29    Einberufung und Beschlussfassung
 
Art. 29    Calling of Meetings and Quorum
     
Der Verwaltungsrat versammelt sich, so oft es die Geschäfte erfordern, jedoch
mindestens einmal im Jahr. Er wird durch seinen Präsidenten oder den
Vizepräsidenten einberufen. Jedes Mitglied hat jederzeit das Recht, unter
schriftlicher Angabe der Gründe die unverzügliche Einberufung einer
Verwaltungsratssitzung zu verlangen.
 
The Board of Directors shall meet as often as business demands but at least once
a year. It shall be called by the Chairman of the Board of Directors or the
vice-chairman. Each member may, by giving written reasons therefore, demand that
a meeting of the Board of Directors be held without delay.
     
Die Einberufung des Verwaltungsrates hat in der Regel mindestens fünf Werktage
vor dem Sitzungstage zu erfolgen. Tag, Zeit und Ort der Sitzung und die
Verhandlungsgegenstände (Traktandenliste) sind bei der Einberufung bekannt zu
geben. Gleichzeitig werden die massgebenden Sitzungsunterlagen zugestellt. Über
Gegenstände, die in der Traktandenliste nicht aufgeführt sind, können in
dringenden Fällen Beschlüsse gefasst werden.
 
The calling of a meeting of the Board of Directors shall, as a rule, be made at
least five working days before the date of the meeting. Day, time, and place of
the meeting as well as the matters for discussion (agenda) shall be notified at
the time of the calling. At the same time, the related documents for the meeting
shall be provided. Matters not contained in the agenda may be resolved upon in
urgent cases.
     
Der Verwaltungsrat ist beschlussfähig, wenn die absolute Mehrheit der Mitglieder
anwesend ist. Für Beschlüsse, die im Rahmen von Kapitalerhöhungen zu treffen
sind, ist der Verwaltungsrat auch beschlussfähig, wenn nur ein Mitglied anwesend
ist.
 
The Board of Directors is quorate when the absolute majority of members is
present. Where a resolution is to be taken in the context of a capital increase,
the Board of Directors is also quorate when only one member is present.
     
Der Verwaltungsrat fasst seine Beschlüsse und trifft seine Wahlen mit der
Mehrheit der abgegebenen Stimmen. Er kann höhere Beschlussfassungsquoren
einführen. Diese müssen in einem Reglement festgehalten werden. Bei
Stimmengleichheit gibt der Vorsitzende den Stichentscheid, bei Wahlen
entscheidet das Los.
 
The Board of Directors shall pass its resolutions and votes with a majority of
the votes cast. The Board of Directors may introduce higher requirements to pass
votes. Such requirements shall be contained in an internal regulation. Where
votes are tied, the chairperson shall give the casting vote; in the case of
elections this shall be decided by lot.
     
Beschlüsse können auch auf dem Weg der schriftlichen Zustimmung (durch Brief,
Telefax oder E-Mail) zu einem Antrag gefasst werden, sofern nicht ein Mitglied
mündliche Beratung verlangt. Diese Beschlüsse bedürfen der Einstimmigkeit und
sind zusammen mit den anderen Verwaltungsratsprotokollen aufzubewahren.
 
Resolutions may also be passed by way of written consent (by letter, fax or
email) provided no member has demanded an oral consultation. These resolutions
require unanimity and shall be kept with the minutes of the meetings of the
Board of Directors.

 
41

--------------------------------------------------------------------------------


 
Art. 30    Delegation und Ausschüsse
 
Art. 30    Delegation and Committees
     
Der Verwaltungsrat kann die Vorbereitung, die Ausführung seiner Beschlüsse und
die Überwachung von Geschäften Ausschüssen oder einzelnen Mitgliedern zuweisen.
 
The Board of Directors may delegate the preparation and implementation of its
resolutions and the oversight of business to committees or individual members.
     
Unter Vorbehalt seiner unübertragbaren und unentziehbaren Aufgaben ist der
Verwaltungsrat ferner befugt, die Geschäftsführung oder einzelne Zweige
derselben und die Vertretung der Gesellschaft an eine oder mehrere Personen,
Mitglieder des Verwaltungsrates (Delegierte) oder Dritte (Direktoren oder
Geschäftsführer), zu übertragen. Er legt die dazu notwendigen Einzelheiten in
einem Organisationsreglement fest.
 
Subject to its non-transferable and inalienable duties, the Board of Directors
is furthermore empowered to transfer management of the business or individual
branches of the same and the representation of the Company to one or more
persons, members of the Board of Directors (delegates) or third parties
(directors or managers). The Board of Directors shall stipulate the necessary
details in the Organizational Regulations.
     
Art. 31    Protokoll
 
Art. 31    Minutes
     
Über die Verhandlungen und Beschlüsse des Verwaltungsrates ist ein Protokoll zu
führen. Das Protokoll ist vom Vorsitzenden und vom Sekretär zu unterzeichnen.
Besteht der Verwaltungsrat aus nur einem Mitglied, muss auch dieser über seine
Entscheidungen Protokoll führen.
 
Minutes shall be recorded of the discussions and resolutions of the Board of
Directors. The minutes shall be signed by the Chairperson and the Secretary.
Where the Board of Directors consists of only one member, such person must also
keep a record of his decisions.
     
Die Protokolle sind vom Verwaltungsrat jeweils in der nächsten Sitzung zu
genehmigen.
 
The minutes shall be approved by the Board of Directors in the next meeting.
     
Art. 32    Recht auf Auskunft und Einsicht
 
Art. 32    Right to Information and Inspection
     
Jedes Mitglied des Verwaltungsrates kann Auskunft über alle Angelegenheiten der
Gesellschaft verlangen. In den Sitzungen sind alle Mitglieder des
Verwaltungsrates sowie die mit der Geschäftsführung betrauten Personen zur
Auskunft verpflichtet. Ausserhalb der Sitzungen kann jedes Mitglied von den mit
der Geschäftsführung betrauten Personen Auskunft über den Geschäftsgang und, mit
Ermächtigung des Präsidenten, auch über einzelne Geschäfte verlangen.
 
Each member of the Board of Directors may demand information on all matters
concerning the Company. At meetings, all members of the Board of Directors as
well as the persons entrusted with the management of the Company are under a
duty to provide information. Outside the meetings, each member can demand
information from those persons entrusted with the management about the course of
business and, with the authorization of the president, about individual
transactions.
     
Soweit es für die Erfüllung einer Aufgabe erforderlich ist, kann jedes Mitglied
dem Präsidenten beantragen, dass ihm Bücher und Akten vorgelegt werden. Weist
der Präsident ein Gesuch auf Auskunft, Anhörung oder Einsicht ab, so entscheidet
der Verwaltungsrat. Regelungen oder Beschlüsse des Verwaltungsrates, die das
Recht auf Auskunft und Einsichtnahme der Mitglieder des Verwaltungsrates
erweitern, bleiben vorbehalten.
 
To the extent it is necessary for the performance of a task, each member may
apply to the Chairman of the Board of Directors that the books and files are
made available to him. Where the Chairman of the Board of Directors rejects an
application for information, a hearing or inspection, the Board of Directors
shall decide. Regulations or resolutions of the Board of Directors that provide
the members of the Board of Directors with the right to information and
inspection remain reserved.

 
42

--------------------------------------------------------------------------------


 
Art. 33    Zeichnungsberechtigung
 
Art. 33    Signature Power
     
Die rechtsverbindliche Vertretung der Gesellschaft durch Mitglieder des
Verwaltungsrates und durch Dritte wird in einem Organisationsreglement
festgelegt.
 
The due and valid representation of the Company by members of the Board of
Directors and other persons shall be set forth in Organizational Regulations.
     
C.            Die Revisionsstelle
 
C.           The Auditors
     
Art. 34    Revision
 
Art. 34    Audit
     
Die Generalversammlung wählt die Revisionsstelle.
 
The general meeting of the shareholders shall elect the Auditor.
     
Sie kann auf die Wahl einer Revisionsstelle verzichten, wenn:
 
It can waive the election of auditors where:
     
die Voraussetzungen für eine ordentliche Revision nicht gegeben sind;
 
 
the requirements for an ordinary audit are not present;
die Zustimmung sämtlicher Aktionäre vorliegt und;
 
 
the consent of all shareholders has been given; and
die Gesellschaft nicht mehr als zehn Vollzeitstellen im Jahresdurchschnitt hat.
 
the Company does not have more than ten full-time positions on average per year.
     
Haben die Aktionäre auf eine eingeschränkte Revision verzichtet, so gilt dieser
Verzicht auch für die nachfolgenden Jahre. Jeder Aktionär hat jedoch das Recht,
spätestens zehn Tage vor der Generalversammlung eine eingeschränkte Revision zu
verlangen. Die Generalversammlung muss diesfalls die Revisionsstelle wählen.
 
Where the shareholders have waived a limited statutory examination, this waiver
applies also to the following year. Each shareholder may, however, demand a
limited statutory examination at the latest ten days prior to the general
meeting of the shareholders. The general meeting of the shareholders must in
this case elect the Auditor.
     
Art. 35    Organisation der Revisionsstelle
 
Art. 35    Organisation of the Auditor
     
Als Revisionsstelle können eine oder mehrere natürliche oder juristische
Personen oder Personengesellschaften gewählt werden.
 
One or several individuals or legal persons or partnerships may be elected as
Auditors.
     
Wenigstens ein Mitglied der Revisionsstelle muss seinen Wohnsitz, seinen Sitz
oder eine eingetragene Zweigniederlassung in der Schweiz haben.
 
As a minimum one member of the Auditor shall be resident or have a registered
branch in Switzerland.
     
Muss die Gesellschaft ihre Jahresrechnung durch eine Revisionsstelle ordentlich
prüfen lassen im Sinne von:
 
Where the Company is required to arrange an ordinary audit of its annual
financial accounts by auditors pursuant to:
     
Art. 727 Abs. 1 Ziff. 2 oder Ziff. 3 OR;
 
 
Art. 727 paragraph 1 section 2 or section 3 CO;
Art. 727 Abs. 2 OR
 
Art. 727 paragraph 2 CO
     
wählt die Generalversammlung einen zugelassenen Revisionsexperten nach den
Vorschriften des Revisionsaufsichtsgesetzes (RAG) als Revisionsstelle.
 
the general meeting of the shareholders shall elect a licensed audit expert in
accordance with the provisions of the Audit Oversight Act (RAG) as auditors.

 
43

--------------------------------------------------------------------------------


 
Ist die Gesellschaft zur eingeschränkten Revision verpflichtet, kann als
Revisionsstelle auch ein zugelassener Revisor nach den Vorschriften des RAG
bezeichnet werden. Vorbehalten bleibt der Verzicht auf die Wahl einer
Revisionsstelle nach Art. 34.
 
Where the Company is required to arrange a limited statutory examination a
licensed auditor in accordance with the provisions of the RAG may also be
appointed as auditors. Waiver of the election of auditors pursuant to Art. 34
remains reserved.
     
Die Revisionsstelle muss im Sinne von Art. 728 bzw. 729 OR unabhängig sein.
 
The Auditor must be independent in accordance with Art. 728 respectively 729 CO.
     
Die Revisionsstelle wird für ein Geschäftsjahr gewählt. Ihr Amt endet mit der
Abnahme der letzten Jahresrechnung. Die Wiederwahl ist möglich. Die
Generalversammlung kann die Revisionsstelle jederzeit mit sofortiger Wirkung
abberufen.
 
The Auditor shall be appointed for one business year. Their term of office shall
end with the approval of the final annual financial accounts. Re-appointment is
possible. The general meeting of the shareholders may remove the Auditor with
immediate effect at any time.
     
D.          Rechnungslegung und Verwendung des Bilanzgewinnes
 
D.           Rendering of Accounts and  Allocation of Balance Sheet Profit
     
Art. 36    Jahresrechnung
 
Art. 36    Annual Financial Accounts
     
Die Jahresrechnung wird jährlich auf den 31. Dezember oder auf einen anderen,
durch den Verwaltungsrat zu beschliessenden Termin abgeschlossen.
 
The annual financial accounts shall be closed annually on the 31 December or
another date determined by the Board of Directors.
     
Die Erfolgsrechnung, die Bilanz und der Anhang sind mindestens gemäss den
gesetzlichen Bestimmungen von Art. 662a - 670 und 957 - 961 OR aufzustellen.
 
The profit and loss statement, the balance sheet and notes shall be compiled as
a minimum in accordance with the provisions of Art. 662a-670 and 957-961 CO.
     
Art. 37    Verwendung des Jahresgewinnes
 
Art. 37    Application of the Annual Profit
     
Vom in der Jahresbilanz ausgewiesenen Jahresgewinn ist jährlich ein Betrag von 5
% der allgemeinen Reserve zuzuweisen, bis diese 20 % des einbezahlten
Aktienkapitals erreicht hat.
 
An amount of 5 % of the annual profit identified in the annual financial
accounts is to be allotted to the general reserves until this has reached 20 %
of the paid-up share capital.
     
Der verbleibende Jahresgewinnsaldo und ein allfälliger Gewinnvortrag früherer
Geschäftsjahre stehen unter Vorbehalt der zwingenden gesetzlichen Bestimmungen
(Art. 671 ff. OR) zur freien Verfügung der Generalversammlung. Der
Verwaltungsrat unterbreitet der Generalversammlung seine Vorschläge betreffend
die Behandlung sämtlicher Zuweisungen.
 
The remaining annual profit and any balance of profit brought forward from
previous business years shall, pursuant to binding provisions of the law (Art.
671 et seq. CO), be at the free disposal of the general meeting of the
shareholders. The Board of Directors shall submit its proposals with respect to
the treatment of any allocation to the general meeting of the shareholders.
     
Die Generalversammlung kann jederzeit die Errichtung von speziellen Reserven
neben den vom Gesetz vorgeschriebenen Reserven beschliessen und über deren
Verwendung bestimmen.
 
The general meeting of the shareholders may at any time resolve to set up
special reserves in addition to those required by law and determine their
application.
     
Dividenden, welche nicht innerhalb von fünf Jahren nach ihrem Auszahlungsdatum
bezogen werden, fallen an die Gesellschaft und werden in die allgemeinen
gesetzlichen Reserven gebucht.
 
Dividends that have not been collected within five years after their payment
date shall enure to the Company and be allocated to the general statutory
reserves.

 
44

--------------------------------------------------------------------------------


 
E.            Schlussbestimmungen
 
E.            Final Provisions
     
Art. 38    Auflösung und Liquidation
 
Art. 38    Winding-up and Liquidation
     
Die Generalversammlung kann jederzeit die Auflösung der Gesellschaft
beschliessen. Die Auflösung und Liquidation sind gemäss den Vorschriften von
Art. 736 ff. OR durchzuführen.
 
The general meeting of the shareholders may at any time resolve to wind-up the
Company. The winding-up and liquidation of the Company shall be performed in
accordance with Art. 736 et seq. CO.
     
Die Befugnisse der Generalversammlung bleiben auch während der Liquidation mit
der Einschränkung gemäss Art. 739 OR bestehen. Insbesondere unterliegt die
Liquidationsrechnung der Genehmigung durch die Generalversammlung.
 
The powers of the general meeting of the shareholders shall also continue during
the liquidation, limited in accordance with Art. 739 CO. In particular, the
liquidation accounts are subject to the approval of the general meeting of the
shareholders.
     
Der Verwaltungsrat besorgt die Liquidation, sofern diese nicht durch Beschluss
der Generalversammlung Dritten übertragen wird.
 
The Board of Directors shall conduct the liquidation to the extent that this is
not transferred to a third party by a resolution of the general meeting of the
shareholders.
     
Die Liquidatoren sind berechtigt, die Aktiven der Gesellschaft freihändig zu
veräussern.
 
The liquidators may freely dispose of the assets of the Company.
     
Nach erfolgter Tilgung der Schulden wird das Vermögen nach Massgabe der
eingezahlten Beträge unter den Aktionären verteilt, soweit diese Statuten nichts
anderes vorsehen.
 
Upon discharge of all liabilities, the assets of the Company shall be
distributed to the shareholders pursuant to the amounts paid-up, unless these
Articles of Association provide otherwise.
     
Art. 39    Mitteilungen und Bekanntmachungen
 
Art. 39    Communications and Notifications
     
Publikationsorgan der Gesellschaft ist das Schweizerische Handelsamtsblatt. Der
Verwaltungsrat kann weitere Publikationsorgane bestimmen.
 
The Company shall make any announcements in the Swiss Official Gazette of
Commerce. The Board of Directors may appoint other publication bodies.
     
Soweit keine individuelle Benachrichtigung durch das Gesetz, börsengesetzliche
Bestimmungen oder diese Statuten verlangt wird, gelten sämtliche Mitteilungen an
die Aktionäre als gültig erfolgt, wenn sie im Schweizerischen Handelsamtsblatt
veröffentlicht worden sind. Die Mitteilungen an die Namenaktionäre erfolgen im
Falle der in Art. 14 Abs. 3 erwähnten Hinweise an ihre letzte im Aktienbuch
eingetragene Adresse durch Brief oder E-Mail. In allen anderen Fällen können die
Mitteilungen durch Veröffentlichung im Publikationsorgan erfolgen.
Bekanntmachungen an die Gläubiger erfolgen in den vom Gesetz vorgeschriebenen
Fällen durch Veröffentlichung im Publikationsorgan. Finanzinstitute, welche
Aktien für wirtschaftlich Berechtigte halten und entsprechend im Aktienbuch
eingetragen sind, gelten als bevollmächtigte Empfänger.
 
To the extent that individual notification is not required by law, stock
Exchange regulations or these Articles of Association, all communications to the
shareholders shall be deemed valid if published in the Swiss Official Gazette of
Commerce. Notices to the registered shareholders shall in the case of the
notifications set forth in Art. 14 paragraph 3 be sent by letter or electronic
mail to the last address registered in the Share Register. In all other cases,
they may be made by publication in the Company's official instrument for
publications. Notices to creditors shall be given in the cases prescribed by law
by publication in the Swiss Official Gazette of Commerce. Financial institutions
holding Shares for beneficial owners and recorded in such capacity in the Share
Register shall be deemed to be authorized recipients.

 
45

--------------------------------------------------------------------------------


 
Art. 40    Verbindlicher Originaltext
 
Art. 40    Original Language
     
Falls sich zwischen der deutsch- und der  englischsprachigen Fassung dieser
Statuten Differenzen ergeben, hat die deutschsprachige Fassung Vorrang.
 
In the event of deviations between the German and English version of these
Articles of Association, the German text shall prevail.
     
Art. 41    Definitionen
 
Art. 41    Definitions
     
Aktie
 
Shares
     
Der Begriff Aktie(n) hat die in Art. 2 dieser Statuten aufgeführte Bedeutung.
 
The term Share(s) has the meaning assigned to it in Art. 3 of these Articles of
Association.
     
Aktienbuch
 
Share Register
     
Der Begriff Aktienbuch hat die in Art. 8 dieser Statuten aufgeführte Bedeutung.
 
The term Share Register has the meaning assigned to it in Art. 8 of these
Articles of Association.
     
Aktienkapital
 
Share Capital
     
Der Begriff Aktienkapital hat die in Art. 3 dieser Statuten aufgeführte
Bedeutung.
 
The term Share Capital has the meaning assigned to it in Art. 3 of these
Articles of Association.
     
Börse
 
Exchange
     
Der Begriff Börse bedeutet Einrichtungen des Wertschriftenhandels oder
vergleichbare Systeme, an welchen die Aktien der Gesellschaft gehandelt oder
anderweitig zeitweise zum Handel zugelassen sind.
 
The term Exchange shall mean any securities exchange or other system on which
the registered Shares of the Company may be listed or otherwise authorized for
trading from time to time.
     
CHF
 
CHF
     
Der Begriff CHF bedeutet Schweizer Franken und ist die gültige Schweizer
Währung.
 
The term CHF shall mean Swiss Francs, the legal currency in Switzerland.
     
Gesamtstimmen
 
Total Voting Shares
     
Der Begriff Gesamtstimmen bedeutet die Gesamtzahl aller an einer
Generalversammlung stimmberechtigen Aktien unabhängig davon, ob die
stimmberechtigten Aktien an der Generalversammlung vertreten sind oder nicht.
 
Total Voting Shares means the total number of Shares entitled to vote at a
general meeting of the shareholders whether or not represented at such meeting.
     
Gesellschaft
 
Company
     
Der Begriff Gesellschaft bedeutet Garmin Ltd.
 
The term Company shall mean Garmin Ltd.

 
46

--------------------------------------------------------------------------------


 
Marktwert
 
Fair Market Value
     
Der Begriff Marktwert bedeutet (i) im Falle von Aktien den höchsten Schlusskurs
dieser Aktien während der letzten 30 Tage vor dem massgeblichen Stichtag. Dabei
entspricht der Marktwert dem höchsten von der betreffenden Börse gemeldeten
Schlusskurs während der letzten 30 Tage vor dem massgeblichen Stichtag und,
falls eine solche Meldung nicht vorliegt, soll der Marktwert dieser Aktien vom
Verwaltungsrat in guten Treuen bestimmt werden, wobei er dabei die Art der
Aktien, allfällige Dividenden, Zuteilung von Aktien sowie Aufteilungen oder
Zusammenlegungen von Aktien berücksichtigt, und (ii) im Fall von
Vermögenswerten, die weder Aktien noch Bargeld sind, soll der Marktwert vom
Verwaltungsrat in guten Treuen per Stichtag bestimmt werden.
 
The term Fair Market Value shall mean (i) in the case of shares, the highest
closing sale price of a share during the 30-day period immediately preceding the
date in question of such share admitted to trading on an Exchange or any other
system then in use, the Fair Market Value shall be the highest closing sale
price reported by the Exchange or such other system during the 30-day period
preceding the date in question, or, if no such quotations are available, the
Fair Market Value on the date in question of such share as determined by the
Board of Directors in good faith, in each case with respect to any class of
share, appropriately adjusted for any dividend or distribution in shares or any
combination or reclassification of outstanding shares of such share into a
smaller number of shares, and (ii) in the case of property other than cash or
shares, the Fair Market Value of such property on the date in question as
determined by the Board of Directors in good faith.
     
Monat
 
Month
     
Der Begriff Monat bedeutet ein Kalendermonat.
 
The term Month shall mean a calendar month.
     
Nahestehender Aktionär
 
Interested Shareholder
     
Der Begriff Nahestehender Aktionär bedeutet jede natürliche oder juristische
Person (unter Ausschluss der Gesellschaft) sowie deren Muttergesellschaften, (i)
die direkte oder indirekte Eigentümerin von mehr als 20 % der Stimmrechte der
ausgegebenen Aktien ist, oder die (ii) eine Nahestehende Gesellschaft der
Gesellschaft ist und irgendwann in den zwei unmittelbar vorangehenden Jahren vor
dem Zeitpunkt, zu dem bestimmt werden muss, ob diese Person ein Nahestehender
Aktionär ist, direkte oder indirekte Eigentümerin von 20 % oder mehr der
Stimmrechte der ausgegebenen Aktien war; oder (iii) Aktien übertragen bekommen
hat, die irgendwann in den zwei unmittelbar vorangehenden Jahren vor dem
Zeitpunkt, zu dem bestimmt werden muss, ob eine Person ein Nahestehender
Aktionär ist, direkt oder indirekt im Eigentum eines Nahestehenden Aktionärs
standen, sofern die Übertragung (unabhängig davon ob in einer oder mehreren
Transaktionen) ausserhalb eines öffentlichen Angebots stattgefunden hat.
 
The term Interested Shareholder shall mean any person (other than the Company)
and any holding company thereof who or which (i) is the beneficial owner
directly or indirectly, of more than twenty per cent (20%) of the voting power
of the outstanding shares of the Company; or, (ii) is an Affiliate of the
Company and at any time within the two-year period immediately prior to the date
in question was the beneficial owner, directly or indirectly, of twenty per cent
(20%) or more of the voting power of the then-outstanding shares; or (iii) is an
assignee of or has otherwise succeeded to any shares which were at any time
within the two-year period immediately prior to the date in question
beneficially owned by any Interested Shareholder, if such assignment or
succession shall have occurred in the course of a transaction or series of
transactions not involving a public offering.
Eine natürliche oder juristische Person gilt dann nicht als Nahestehender
Aktionär, falls eine solche Person nur darum ein Nahestehender Aktionär wird,
weil die Anzahl der ausgegebenen Aktien der Gesellschaft reduziert werden,
unabhängig davon ob eine solche Reduktion auf den Rückkauf von Aktien der
Gesellschaft durch die Gesellschaft zurückzuführen ist. Die Reduktion der
ausgegebenen Aktien erhöht den prozentualen Anteil der ausgegebenen Aktien im
direkten oder indirekten Eigentum der betreffenden Person bis diese Person
direkte oder indirekte Eigentümerin zusätzlicher Aktien wird.
 
A person shall not be deemed an Interested Shareholder if such person would
become an Interested Shareholder solely as a result of a reduction of the number
of shares of the Company outstanding, including repurchases of outstanding
shares of the Company by the Company, which reduction increases the percentage
of outstanding shares of the Company of which such person is the beneficial
owner, until such person shall thereafter become the beneficial owner of any
additional shares.

 
47

--------------------------------------------------------------------------------


 
Nahestehende Gesellschaft
 
Affiliate
     
Der Begriff Nahestehende Gesellschaft bedeutet bezüglich einer Person, jede
andere Person, die direkt oder indirekt über eine oder mehrere Mittelspersonen
die andere Person kontrolliert, von dieser anderen Person kontrolliert wird,
oder unter gemeinsamer Kontrolle mit dieser anderen Person steht. Kontrolle
einschliesslich der Begriffe kontrollierend und kontrolliert im Sinne dieser
Definition bedeutet die Möglichkeit, direkt oder indirekt auf die
Geschäftsführung und die Geschäftspolitik einer Person Einfluss zu nehmen, sei
es aufgrund des Haltens von Stimmrechten oder auf andere Weise.
 
The term Affiliate shall mean with respect to any person, any other person
controlling or controlled by or under common control with such specified person.
For the purposes of this definition, "control", "controlling" and "controlled"
when used with respect to any specified person, means the power to direct the
management and policies of such person, directly or indirectly, whether through
the ownership of voting securities or otherwise.
     
Nahestehende Person
 
Associate
     
Der Begriff Nahestehende Person bedeutet, wenn verwendet zur Bezeichnung einer
Beziehung zu einer Zivilrechtlichen Person, (i) jede Kapitalgesellschaft,
rechts- oder nicht-rechtsfähige Personengesellschaft oder ein anderer
Rechtsträger, von welcher diese Zivilrechtliche Person Mitglied des Leitungs-
oder Verwaltungsorgans, der Geschäftsleitung oder Gesellschafter ist oder von
welcher diese Person, direkt oder indirekt, Eigentümerin von 20 % oder mehr
einer Kategorie von Aktien oder anderen Anteilsrechten ist, die ein Stimmrecht
vermitteln, (ii) jedes Treuhandvermögen (Trust) oder jede andere
Vermögenseinheit, an der diese Zivilrechtliche Person wirtschaftlich einen
Anteil von 20 % oder mehr hält oder in Bezug auf welche diese Zivilrechtliche
Person als Verwalter (trustee) oder in ähnlich treuhändischer Funktion tätig
ist, und (iii) jeder Verwandte, Ehe- oder Lebenspartner dieser Person, oder jede
Verwandte des Ehe- oder Lebenspartners, jeweils soweit diese den gleichen
Wohnsitz haben wie diese Person.
 
The term Associate, when used to indicate a relationship with any Person, means
(i) any corporation, partnership, unincorporated association or other entity of
which such Person is a director, officer or partner or is, directly or
indirectly, the Owner of 20 % or more of any class of voting shares, (ii) any
trust or other estate in which such Person has at least a 20 % beneficial
interest or as to which such Person serves as trustee or in a similar fiduciary
capacity, and (iii) any relative or spouse of such Person, or any relative of
such spouse, who has the same residence as such Person.
     
OR
 
CO
     
Der Begriff OR hat die in Art. 1 dieser Statuten aufgeführte Bedeutung.
 
The term CO has the meaning assigned to it in Art. 1 of these Articles of
Association.
     
Revisionsstelle
 
Auditor
     
Der Begriff Revisionsstelle hat die in Abschnitt C dieser Statuten aufgeführte
Bedeutung.
 
The term Auditor has the meaning assigned to it in section C of these Articles
of Association.

 
48

--------------------------------------------------------------------------------


 
Sekretär
 
Secretary
     
Der Begriff Sekretär hat die in Art. 26 dieser Statuten aufgeführte Bedeutung.
 
The term Secretary has the meaning assigned to it in Art. 26 of these Articles
of Association.
     
Sitz
 
Registered Office
     
Der Begriff Sitz hat die in Art. 1 dieser Statuten aufgeführte Bedeutung.
 
The term Registered Office has the meaning assigned to it in Art. 1 of these
Articles of Association.
     
Statuten
 
Articles of Association
     
Der Begriff Statuten bedeutet die Statuten der Garmin Ltd. jeweils in ihrer
aktuellsten Fassung.
 
The term Articles of Association shall mean the Articles of Association of
Garmin Ltd. in their most recent version.
     
Tochtergesellschaft
 
Subsidiary
     
Der Begriff Tochtergesellschaft bedeutet sämtliche juristischen Personen oder
Personenvereinigung, welche von einer anderen juristischen Person beherrscht
werden.
 
The term Subsidiary shall mean any corporation, company, association, foundation
or other incorporated legal entity, that directly, or indirectly through one or
more intermediaries is under control of the person specified.
     
Unabhängige Verwaltungsräte
 
Independent Directors
     
Der Begriff unabhängige Verwaltungsräte bedeutet Verwaltungsräte, welche im
Sinne der anwendbaren Bestimmungen derjenigen Börse, an welcher die Gesellschaft
kotiert ist, unabhängig sind.
 
The term Independent Directors shall mean members of the board who are
recognized as such by the rules and regulations of the Exchange.
     
Unparteiische Mitglieder des Verwaltungsrates
 
Disinterested Directors
     
Der Begriff Unparteiische Mitglieder des Verwaltungsrates bedeutet diejenigen
Mitglieder des Verwaltungsrates, welche keine Nahestehenden Personen von
Nahestehenden Aktionären sind und bereits Mitglieder des Verwaltungsrates waren,
bevor ein Nahestehender Aktionär ein Nahestehender Aktionär wurde und jedes
Verwaltungsratsmitglied, welches erst nachträglich eine Vakanz im Verwaltungsrat
schloss oder erst nachträglich gewählt wurde und in jedem Fall keine
Nahestehende Person des Nahestehenden Aktionärs ist und auf Empfehlung einer
Mehrheit der damaligen Unparteiischen Mitgliedern des Verwaltungsrates gewählt
wurde.
 
The term Disinterested Directors shall mean any members of the Board of
Directors who are unaffiliated with the Interested Shareholder and who were a
member of the Board of Directors prior to the time that the Interested
Shareholder became an Interested Shareholder, and any director who is thereafter
chosen to fill any vacancy on the Board of Directors or who is elected and who,
in either event, is unaffiliated with the Interested Shareholder, and in
connection with his or her initial assumption of office is recommended for
appointment or election by a majority of Disinterested Directors then on the
Board of Directors.
     
Verwaltungsrat
 
Board of Directors
     
Der Begriff Verwaltungsrat hat die in Abschnitt B dieser Statuten aufgeführte
Bedeutung.
 
The term Board of Directors has the meaning assigned to it in section B of these
Articles of Association.

 
49

--------------------------------------------------------------------------------


 
Vewaltungsratspräsident
 
Chairman of the Board of Directors
     
Der Begriff Verwaltungsratspräsident (Präsident) hat die in Art. 26 dieser
Statuten aufgeführte Bedeutung.
 
The term Chairman of the Board of Directors (Chairman) has the meaning assigned
to it in Art. 26 of these Articles of Association.
     
Zivilrechtliche Person
 
Person
     
Der Begriff Zivilrechtliche Person bedeutet jede natürliche Person,
Kapitalgesellschaft, rechts- oder nichtrechtsfähige Personengesellschaft oder
jeder andere Rechtsträger.
 
The term Person shall mean any individual, corporation, partnership,
unincorporated association or other entity.
     
Zusammenschluss
 
Business Combination
     
Der Begriff Zusammenschluss bedeutet (i) jede Fusion oder andere Form des
Zusammenschlusses der Gesellschaft oder einer ihrer Tochtergesellschaften mit
(i) einem Nahestehenden Aktionär (gemäss Definition in diesem Artikel) oder mit
(ii) einer anderen Gesellschaft oder Unternehmung (unabhängig davon, ob diese
selber ein Nahestehender Aktionär ist), falls diese eine Nahestehende
Gesellschaft eines Nahestehenden Aktionärs ist oder durch die Fusion oder
Zusammenführung eine solche wird oder (ii) jeder Verkauf, Vermietung oder
Verpachtung, Austausch, hypothekarische Belastung oder andere Verpfändung,
Übertragung oder andere Verfügung (ob in einer oder mehreren Transaktionen) an
oder für einen Nahestehenden Aktionär oder eine Nahestehenden Gesellschaft eines
solchen Nahestehenden Aktionärs bezüglich Vermögenswerten der Gesellschaft oder
einer ihrer Tochtergesellschaften mit einem aggregierten Marktwert (gemäss
Definition in diesem Artikel) der mindestens 25 % des Marktwertes der gesamten
Aktiven unmittelbar vor der Transaktion entspricht, oder (iii) die Ausgabe oder
Übertragung von Anteilen der Gesellschaft oder einer ihrer Tochtergesellschaften
(ob in einer oder mehreren Transaktionen) mit einem aggregierten Marktwert, der
mindestens 25 % des Marktwertes der gesamten Aktiven unmittelbar vor der
Transaktion entspricht, an einen Nahestehenden Aktionär oder eine Nahestehende
Gesellschaft eines solchen Nahestehenden Aktionärs im Austausch gegen Bargeld,
Effekten oder anderen Vermögenswerten (oder einer Kombination solcher Werte) mit
Ausnahme der Ausgabe oder Übertragung von Anteilen der Gesellschaft oder einer
ihrer Tochtergesellschaften im Zusammenhang mit einem
Mitarbeiterbeteiligungsprogramm der Gesellschaft oder einer ihrer
Tochtergesellschaften, oder (iv) der Beschluss über die Liquidation oder
Auflösung der Gesellschaft auf Antrag oder im Namen eines Nahestehenden
Aktionärs oder einer einem Nahestehenden Aktionär Nahestehenden Gesellschaft,
oder (v) jede Änderung in der Klassifizierung der Anteile der Gesellschaft
(einschliesslich das Zusammenlegen von Aktien), Rekapitalisierung der
Gesellschaft, Fusion oder andere Form des Zusammenschlusses der Gesellschaft mit
einer ihrer Tochtergesellschaften oder jede andere Transaktion (unabhängig
davon, ob ein Nahestehender Aktionär involviert ist), die zu einer direkten oder
indirekten Erhöhung des proportionalen Anteils der ausstehenden Anteile der
Gesellschaft oder einer ihrer Tochtergesellschaften unabhängig von der Art der
ausstehenden Anteilen (Aktien, Wandelanleihen) führen und die direkt oder
indirekt einem Nahestehenden Aktionär oder einer Nahestehenden Gesellschaft
eines Nahestehenden Aktionärs gehören („Unverhältnismässige Transaktion“), wobei
eine solche Transkation dann nicht als Unverhältnismässige Transaktion gelten
soll, wenn die Erhöhung des Anteils des Nahestehenden Aktionärs bzw. der
Nahestehenden Gesellschaft des Nahestehenden Aktionärs als Folge dieser
Transaktion nicht grösser ist als die Erhöhung der Anteile der übrigen
Aktionäre.
 
The term Business Combination shall mean (i) any merger or consolidation of the
Company or any subsidiary with (i) any Interested Shareholder (as defined in
this Article) or (ii) any other company or other entity (whether or not itself
an Interested Shareholder) which is, or after such merger or consolidation would
be, an Affiliate of an Interested Shareholder; or (ii) any sale, lease,
exchange, mortgage, pledge, transfer or other disposition (in one transaction or
a series of transactions) to or with any Interested Shareholder, or any
Affiliate of any Interested Shareholder, of any assets of the Company or any
subsidiary having an aggregate Fair Market Value (as defined in this Article)
equaling or exceeding twenty-five percent (25%) of the Fair Market Value of the
combined assets immediately prior to such transfer of the Company and its
subsidiaries; or (iii) the issuance or transfer by the Company or any subsidiary
(in one transaction or a series of transactions) to any Interested Shareholder
or any Affiliate of any Interested Shareholder in exchange for cash, securities
or other property (or a combination thereof), of any securities of the Company
or any subsidiary having an aggregate Fair Market Value equaling or exceeding
twenty-five percent (25%) of the Fair Market Value of the combined assets
immediately prior to such transfer of the Company and its subsidiaries except
pursuant to an employee benefit plan of the Company or any subsidiary thereof;
or (iv) the adoption of any plan or proposal for the liquidation or dissolution
of the Company proposed by or on behalf of any Interested Shareholder or any
Affiliate of any Interested Shareholder; or (v) any reclassification of
securities of the Company (including any reverse share split), recapitalization
of the Company, merger or consolidation of the Company with any of its
subsidiaries or other transaction (whether or not with or into or otherwise
involving an Interested Shareholder), which has the effect, directly or
indirectly, of increasing the proportionate share of the outstanding shares of
any class of equity or convertible securities of the Company or any subsidiary
which is directly or indirectly owned by any Interested Shareholder or any
Affiliate of any Interested Shareholder (a “Disproportionate Transaction”);
provided, however, that no such transaction shall be deemed a Disproportionate
Transaction if the increase in the proportionate ownership of the Interested
Shareholder or Affiliate as a result of such transaction is no greater than the
increase experienced by the other stockholders generally.
      _________________________    _________________________       
Zürich, __________________
   

 
50

--------------------------------------------------------------------------------


 